Exhibit 10.1

 

EXECUTION VERSION

 

ASSET PUT AGREEMENT

BY AND AMONG

BERKADIA III, LLC,

CAPMARK FINANCE INC.,

CAPMARK CAPITAL INC.

and

CAPMARK FINANCIAL GROUP INC.

and with respect to Sections 2.5, 10.5, 10.7, 10.11, 10.16 and 10.17 only

LEUCADIA NATIONAL CORPORATION

and

BERKSHIRE HATHAWAY INC.

 

Dated as of September 2, 2009

 

 



 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

ARTICLE I

DEFINITIONS

1

 

SECTION 1.1.

Definitions

1

ARTICLE II

THE PUT, PURCHASE AND SALE

20

 

SECTION 2.1.

The Put Option

20

 

SECTION 2.2.

Purchase and Sale

20

 

SECTION 2.3.

Consideration

22

 

SECTION 2.4.

Adjustment Amount

23

 

SECTION 2.5.

Guaranty

25

 

SECTION 2.6.

Purchase Price Allocation

25

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

26

 

SECTION 3.1.

Organization and Qualification

26

 

SECTION 3.2.

Subsidiary

26

 

SECTION 3.3.

Authorization

27

 

SECTION 3.4.

No Violation

27

 

SECTION 3.5.

Consents and Approvals

28

 

SECTION 3.6.

Brokers’ Fees and Commissions

28

 

SECTION 3.7.

Title to Acquired Assets; Sufficiency.

28

 

SECTION 3.8.

Contracts

30

 

SECTION 3.9.

Legal Proceedings

31

 

SECTION 3.10.

Intellectual Property

31

 

SECTION 3.11.

Real Property

31

 

SECTION 3.12.

Environmental Matters

32

 

SECTION 3.13.

Licenses; Compliance with Laws

33

 

SECTION 3.14.

Employee Benefit Plans

34

 

SECTION 3.15.

Labor Relations

35

 

SECTION 3.16.

Financial Matters

35

 

SECTION 3.17.

Taxes

35

 

SECTION 3.18.

Purchased and Serviced Loans.

36

 

SECTION 3.19.

Servicing Agreements and Securitizations

39

 

 



 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

SECTION 3.20.

Disclaimer of Other Representations and Warranties

40

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

40

 

SECTION 4.1.

Organization and Qualification

40

 

SECTION 4.2.

Authorization

40

 

SECTION 4.3.

No Violation

41

 

SECTION 4.4.

Consents and Approvals

41

 

SECTION 4.5.

Brokers’ Fees and Commissions

41

 

SECTION 4.6.

Legal Proceedings

41

 

SECTION 4.7.

Purchase for Investment

42

 

SECTION 4.8.

Inspections; Limitation of Sellers Warranties

42

 

SECTION 4.9.

OFAC

42

ARTICLE V

COVENANTS

42

 

SECTION 5.1.

Conduct of Business of the Sellers Prior to the Closing

42

 

SECTION 5.2.

Access to Information

46

 

SECTION 5.3.

All Reasonable Efforts

47

 

SECTION 5.4.

Consents and Approvals; Purchased Contracts

47

 

SECTION 5.5.

Public Announcements

51

 

SECTION 5.6.

Disclosure Supplements

52

 

SECTION 5.7.

Employee Benefit Matters.

52

 

SECTION 5.8.

Confidentiality

55

 

SECTION 5.9.

Control of Business

55

SECTION 5.10.

Non-Solicitation; Additional Confidentiality Provisions 55

 

SECTION 5.11.

Non-Competition

57

 

SECTION 5.12.

Tax Matters

57

 

SECTION 5.13.

Notice and Cure

58

 

SECTION 5.14.

Names and Mark; Name Changes.

58

 

SECTION 5.15.

Indian Subsidiary Net Worth

60

 

SECTION 5.16.

Capmark Bank Contracts

60

 

 

 



 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

SECTION 5.17.

Further Assurances

60

 

SECTION 5.18.

Additional Post-Closing Covenants of the Sellers

60

 

SECTION 5.19.

Purchased Real Property Leases

60

 

SECTION 5.20.

Late Charges

60

ARTICLE VI

CLOSING CONDITIONS

61

 

SECTION 6.1.

Conditions to the Obligations of the Purchaser Under this Agreement

61

 

SECTION 6.2.

Conditions to the Obligations of the Sellers under this Agreement

63

ARTICLE VII

CLOSING

64

 

SECTION 7.1.

Closing

64

ARTICLE VIII

INDEMNIFICATION

66

 

SECTION 8.1.

Indemnification

66

ARTICLE IX

TERMINATION AND ABANDONMENT

70

 

SECTION 9.1.

Termination

70

 

SECTION 9.2.

Procedure and Effect of Termination

70

ARTICLE X

MISCELLANEOUS PROVISIONS

71

 

SECTION 10.1.

Survival of Representations and Warranties

71

 

SECTION 10.2.

Amendment and Modification

71

 

SECTION 10.3.

Validity

72

 

SECTION 10.4.

Expenses and Obligations

72

 

SECTION 10.5.

Specific Performance

72

 

SECTION 10.6.

Auction Process

72

 

SECTION 10.7.

Parties in Interest

72

 

SECTION 10.8.

Construction

73

 

SECTION 10.9.

Severability

73

 

SECTION 10.10.

Notices

73

 

SECTION 10.11.

Governing Law

74

 

SECTION 10.12.

Counterparts

74

 

 

 



 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

SECTION 10.13.

Headings

75

 

SECTION 10.14.

Entire Agreement

75

 

SECTION 10.15.

Assignment

75

 

SECTION 10.16.

Jurisdiction and Venue

75

 

SECTION 10.17.

Waiver of Jury Trial

75

 

SECTION 10.18.

Interpretation

76

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBITS

 

Exhibit A

Form of DUS Note

Exhibit B

Form of Holdback Note

Exhibit C

Terms of Dynex Fannie Mae Note

Exhibit D

Terms of Dynex Freddie Mac Note

 

 

 

SCHEDULES

 

Schedule 1.1(i)

Acquired Assets

Schedule 1.1(ii)

[RESERVED]

Schedule 1.1(iii)

Sellers Knowledge Persons

Schedule 1.1(iv)

Purchaser Knowledge Persons

Schedule 1.1(v)

Lease Agreements

Schedule 1.1(vi)

Servicing Agreements

Schedule 1.1(vii)

June Proforma Accruals and Adjustment

Schedule 1.1(viii)

Servicing Adjustment

Schedule 1.1(ix)

Retention Adjustment

Schedule 1.1(x)

June Data Tape Adjustment

Schedule 1.1(xi)

Form of Horsham Lease Agreements

Schedule 1.1(xii)

Form of Software License Agreement

Schedule 1.1(xiii)

Form of Capmark Capital Subservicing Agreement

Schedule 1.1(xiv)

Form of Capmark Finance Servicing Agreement

Schedule 1.1(xv)

Form of Capmark Finance Subservicing Agreements

Schedule 1.1(xvi)

Form of Transition Services Agreement

Schedule 2.2(b)

Excluded Assets

Schedule 3.16(b)

Unaudited Balance Sheet of the Indian Subsidiary

Schedule 5.1(b)

Conduct of Business of the Sellers Prior to the Closing

 

Sellers Disclosure Schedule

Purchaser Disclosure Schedule

 

 

 



 

--------------------------------------------------------------------------------



ASSET PUT AGREEMENT

ASSET PUT AGREEMENT, dated September 2, 2009, by and among Berkadia III, LLC, a
Delaware limited liability company (the “Purchaser”), CAPMARK FINANCE INC., a
California corporation (“Capmark Finance”), CAPMARK CAPITAL INC., a Colorado
corporation (“Capmark Capital”), and CAPMARK FINANCIAL GROUP INC., a Nevada
corporation (“Parent” and, collectively with Capmark Finance and Capmark
Capital, the “Sellers”) and solely with respect to Sections 2.5, 10.5, 10.7,
10.11, 10.16 and 10.17 hereof, LEUCADIA NATIONAL CORPORATION, a New York
corporation (“Leucadia”), BERKSHIRE HATHAWAY INC., a Delaware corporation
(“Berkshire” and together with Leucadia, the “Limited Guarantors”).

RECITALS:

WHEREAS, the Sellers presently conduct the Mortgage Business (as hereinafter
defined);

WHEREAS, the Purchaser desires to grant and sell to the Sellers, and the Sellers
desire to acquire and purchase from the Purchaser, the Put Option (as
hereinafter defined), subject to and in accordance with the terms and conditions
of this Agreement (as hereinafter defined); and

WHEREAS, the Purchaser and the Sellers desire to make certain representations,
warranties and agreements in connection with the Put Option and the sale,
transfer, assignment, acquisition and assumption of the Acquired Assets (as
hereinafter defined) and Assumed Liabilities (as hereinafter defined)
contemplated thereby upon the exercise of the Sellers’ rights under the Put
Option, and also desire to set forth various conditions precedent thereto.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. For purposes of this Agreement, the term:

“Accruals” means an amount equal to the result of the following, without
duplication, as of the Closing Date, but in each case only to the extent
included in the Acquired Assets transferred to (and, in the case of clauses (i)
and (j) below, Assumed Liabilities assumed by) the Purchaser on the Closing
Date: (a) the amount of Advances outstanding with respect to Servicing
Agreements, (b) plus unpaid (accreted) principal balance of, and accrued and
unpaid interest on, the Purchased Loans (including any

 

 

1



 

--------------------------------------------------------------------------------



outstanding construction loan draws), (c) plus accrued and unpaid Servicing
Fees, (d) plus accrued and unpaid Ancillary Income (including Advance Interest
but excluding late charges), (e) plus prepaid expenses on Purchased Contracts
assigned to the Purchaser, (f) plus security deposits funded by the Sellers for
the Purchased Real Property Leases, (g) plus accounts receivable, (h) plus
accrued and unpaid placement fees (interest float) due to the Sellers with
respect to Custodial Accounts and other accounts transferred to the Purchaser by
the Sellers, (i) minus good faith deposits and similar deposits of potential
borrowers held by the Sellers in respect of Pipeline Transactions, (j) minus
earned and unpaid commissions related to the Purchased Loans due to any Hired
Employee; each of the foregoing shall be calculated consistent with the June
proforma estimates of such amounts set forth on Schedule 1.1(vii).

“Acquired Assets” means all Properties, rights and claims of the Sellers
primarily used in, or related primarily to, the Mortgage Business, wherever
situated and of whatever kind and nature (tangible or intangible, and whether or
not reflected on the books and records of Sellers), including all of the
following: (a) Purchased Contracts (including the Servicing Agreements, Service
Provider Agreements, Loan Applications, Committed Loans, Purchased Loans,
Purchased Real Property Leases and Pipeline Transactions) and all rights
thereunder, (b) Purchased IP and Purchased IT Systems, (c) Purchased Equity
Interest, (d) Purchased Fixtures and Equipment, (e) Mortgage Business Books and
Records, (f) prepaid expenses, security deposits funded by the Sellers, accounts
receivable, and insurance claims (including HUD Mortgage Insurance claims), each
to the extent related to a Purchased Contract or the Mortgage Business,
(g) Servicing Rights, (h) Advances, (i) all assignable Licenses of the Sellers
relating to the Mortgage Business, (j) all assignable rights of the Sellers
under non-disclosure, non-compete or non-solicitation agreements with current or
former employees, consultants or agents, or third parties, relating to the
Mortgage Business, (k) all assignable rights of the Sellers under or pursuant to
all warranties, representations and guarantees made by suppliers, manufacturers
and contractors to the extent relating to any Acquired Assets or Assumed
Liabilities, (l) all goods and services and other economic benefits to be
received subsequent to the Closing arising out of prepayments and payments by
the Sellers prior to the Closing relating to the Acquired Assets, (m) all
insurance (and proceeds thereof) to the extent received or receivable in respect
of Acquired Assets or Assumed Liabilities in respect of events occurring after
the date of this Agreement, (n) to the extent not otherwise enumerated above,
all items that constitute Accruals, and (o) all other assets that are set forth
on Schedule 1.1(i); provided that the Acquired Assets shall not include the
Excluded Assets.

“Adjustment Amount” has the meaning set forth in Section 2.4(a).

“Advance Interest” means the interest that accrues or has accrued on an Advance
pursuant to the applicable Servicing Agreement.

“Advances” means, with respect to any Servicing Agreement, the aggregate amount
that as of any date of determination has been advanced directly by Sellers or
their Affiliates from their own funds or funds borrowed by Sellers or their

 

2



 

--------------------------------------------------------------------------------



Affiliates from a third party (but not with funds borrowed from any Custodial
Account or other accounts under a Servicing Agreement) in connection with
servicing the Serviced Loans in accordance with the terms of such Servicing
Agreement, including with respect to principal, interest, overdrafts, taxes,
property protection and insurance premiums, together with the related accrued
Advance Interest.

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, such Person; provided that with respect to any Person, the
term “Affiliate” shall not include investment funds managed by such Person or
any of its Affiliates.

“Agreement” means this Asset Put Agreement and all schedules and exhibits
hereto.

“Ancillary Income” means all revenue or income payable to the Servicer with
respect to the Serviced Loans (other than Servicing Fees) including any and all
assumption fee income, defeasance fees, rights to reimbursement for Advances
(including all accrued and unpaid Advance Interest), late charges, overdrafts
and default interest.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement in form and substance customary for a transaction of the kind
contemplated by this Agreement.

“Assignment of Intellectual Property” means an assignment of Intellectual
Property in form and substance customary for a transaction of the kind
contemplated by this Agreement.

“Assumed Liabilities” means (a) all of the Liabilities of the Sellers to be
performed after the Closing Date under the Purchased Contracts (including the
Servicing Agreements, Purchased Loans, Service Provider Agreements, Loan
Applications, Committed Loans, Purchased IP and Purchased Real Property Leases,
in each case, to the extent constituting Acquired Assets), (b) all of the
Liabilities of the Sellers to be performed after the Closing Date under the
Pipeline Transactions entered into prior to the date of this Agreement and all
Pipeline Transactions entered into subsequent to the date of this Agreement in
compliance with Section 5.1, (c) all of the Sellers’ duties, obligations,
representations, warranties and Liabilities (in each case, other than
pre-Closing Legal Proceedings) under the Contracts with the Mortgage Program
Sponsors with respect to the Mortgage Programs arising or to be performed prior
to, on or after the Closing Date, but only to the extent that the Mortgage
Program Sponsors expressly condition their approval and execution of the Fannie
Mae Transfer Agreement or the Freddie Mac Transfer Agreement, granting of a
License or Required Consent to the Purchaser by Ginnie Mae or HUD, or consenting
to the transfer of a Purchased Contract to the Purchaser, as the case may be,
upon the express assumption by the Purchaser of, and the prohibition of recourse
by the Purchaser from or against the Sellers in respect of, such pre-Closing
duties, obligations, representations, warranties and Liabilities, (d) all
Liabilities to refund the good faith deposits and similar deposits of potential
borrowers in

 

3



 

--------------------------------------------------------------------------------



respect of Pipeline Transactions transferred to the Purchaser to be performed
after the Closing Date, and (e) earned and unpaid commissions related to the
Purchased Loans due to any Hired Employee; provided that Assumed Liabilities
shall not include any Excluded Liabilities or, except to the extent otherwise
provided under clause (c) above, any Liabilities (1) arising out of or otherwise
related to any breach, violation or default by a Seller or any Affiliate thereof
or (2) for which a Seller is required to provide indemnification, contribution
or other recourse in respect of pre-Closing representations, events, actions or
omissions.

“Balance Sheet Date” has the meaning set forth in Section 3.16(b).

“Bankruptcy Code” means the United States Code, 11 U.S.C. § 101 et seq.

“Bankruptcy Court Order” has the meaning set forth in Section 6.1(n).

“Base Amount” has the meaning set forth in Section 2.3(a).

“Base Salary Amount” has the meaning set forth in Section 3.14(h).

“Basket” has the meaning set forth in Section 8.1(c)(i).

“Beekman” means Beekman Advisors LLC.

“Benefit Plans” has the meaning set forth in Section 3.14(a).

“Berkshire” has the meaning set forth in the Preamble.

“Bill of Sale and General Assignment” means a bill of sale and general
assignment in form and substance customary for a transaction of the kind
contemplated by this Agreement.

“Borrower” means each obligor in respect of a Serviced Loan.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday in
the State of New York or a day on which banking institutions in the State of New
York are authorized or obligated by law to close.

“Business Employee” has the meaning set forth in Section 5.7(a).

“Business Licenses” has the meaning set forth in Section 3.13.

“Cap” has the meaning set forth in Section 8.1(c)(ii).

“Capmark Bank Contracts” has the meaning set forth in Section 5.16.

“Capmark Capital” has the meaning set forth in the Preamble.

 

4



 

--------------------------------------------------------------------------------



“Capmark Capital Subservicing Agreement” means that certain subservicing
agreement by and between Capmark Capital and Purchaser, substantially in the
forms attached hereto as Schedule 1.1(xiii).

“Capmark Finance” has the meaning set forth in the Preamble.

“Capmark Finance Servicing Agreement” means that certain servicing agreement by
and between Capmark Finance and Purchaser, substantially in the forms attached
hereto as Schedule 1.1(xiv).

“Capmark Finance Subservicing Agreements” means those certain subservicing
agreements by and between Capmark Finance and Purchaser, substantially in the
forms attached hereto as Schedule 1.1(xv).

“Closing” has the meaning set forth in Section 7.1.

“Closing Adjustment” has the meaning set forth in Section 2.4(a).

“Closing Date” has the meaning set forth in Section 7.1.

“Closing Period” has the meaning set forth in Section 7.1.

“Closing Resolution Period” has the meaning set forth in Section 2.4(e).

“Code” means the Internal Revenue Code of 1986, as amended.

“Committed Loans” means unexpired written commitments by any of the Sellers to
make loans under one or more Mortgage Programs to prospective borrowers which
commitments have not yet funded or closed and are listed on Schedule 1.1(i), as
updated pursuant to Section 2.2(e).

“Confidential Information” means all confidential, proprietary and/or non-public
financial or other information concerning a Party or its Affiliates, including
information concerning the assets, liabilities, accounting practices and general
operations of such Party or its Affiliates, and all analyses, summaries, notes,
and written or electronic records prepared by a Recipient that reflect upon, or
are based upon, such information that is furnished to a Recipient in connection
with this Agreement, any Transaction Document or the transactions contemplated
hereby or thereby; provided, however, that Confidential Information shall not
include information that: (a) is or becomes generally available to the public
through no violation of this Agreement, (b) is or becomes available to the
Recipient on a non-confidential basis from a source other than a Disclosing
Party or its Affiliates that is not known to the Recipient to be prohibited from
disclosing such information by a contractual, legal or fiduciary obligation of
confidentiality, (c) is independently developed by the Recipient without use of
or reliance on, either directly or indirectly, the Confidential Information, or
(d) was known to or in the possession of the Recipient on a non-confidential
basis prior to disclosure by a Disclosing Party under the terms of this
Agreement.

 

5



 

--------------------------------------------------------------------------------



“Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, lease, conditional sales contract, Mortgage, License, franchise,
insurance policy, commitment or other arrangement or agreement.

“Contribution Agreement” has the meaning set forth in Section 5.4(h)(i).

“Control” (including, with correlative meanings, the terms “Controlled by”,
“Controlling” and “under common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise.

“Custodial Accounts” means those certain cash accounts, Escrow Accounts, reserve
accounts and lockbox accounts held by any of the Sellers pursuant to or as
contemplated by a Servicing Agreement, including all bank accounts and
investment accounts established and maintained under, or in connection with, the
Mortgage Programs and the applicable Contracts for the purpose of holding
deposits of principal and interest, tax, insurance, replacement reserves, and
other reserves required of borrowers under the Purchased Loans and with respect
to the Serviced Loans.

“Customer” means (a) any Person that is an obligor, borrower, or purchaser under
any Purchased Loan and (b) any Person that guarantees or is otherwise liable to
the Sellers for all or part of the obligations of any such obligor, borrower,
purchaser or lessee.

“Data Tape” means, with reference to a particular date, a date tape containing
all of the information as of such date with respect to Mortgage Loans, Serviced
Loans and Servicing Agreement included in the as part of the Mortgage Business
of the same type and in the same detail as is contained in the June Data Tape.

“Day Sixty” means the date that is the 60th day immediately following the date
of this Agreement.

“DBRS” means DBRS, Inc. and its successors and assigns.

“Disabling Code” has the meaning set forth in Section 5.4(h)(ii).

“Disclosing Party” means a Party that discloses or has disclosed (or whose
Affiliate or Representative discloses or has disclosed) Confidential Information
to a Recipient in connection with this Agreement, any Transaction Document or
the transactions contemplated hereby or thereby.

“DOJ” has the meaning set forth in Section 3.5.

“Draft Adjustment” has the meaning set forth in Section 2.4(c).

 

6



 

--------------------------------------------------------------------------------



“DUS Note” means a promissory note of the Purchaser payable to Capmark Finance,
substantially in the form attached hereto as Exhibit A.

“Dynex Fannie Mae Loans” means the portfolio of eleven (11) multifamily mortgage
loans sold by Capmark Capital to Fannie Mae pursuant to the Special Pool
Purchase Contract dated August 2, 2001 between Capmark Capital and Fannie Mae
(the “Dynex Fannie Mae Contract”).

“Dynex Fannie Mae Note” means a promissory note of the Purchaser payable to
Parent consistent with the terms set forth on Exhibit C.

“Dynex Fannie Mae Note Principal Amount” means an amount equal to the maximum
Liability of Capmark Capital for losses with respect to the Dynex Fannie Mae
Loans under the Dynex Fannie Mae Contract as of the Closing Date.

“Dynex Freddie Mac Loans” means the portfolio of thirteen (13) multifamily
mortgage loans sold by Capmark Capital to Freddie Mac pursuant to the Purchase
Agreement for Multifamily PC Swaps dated September 24, 2004 between Capmark
Capital and Freddie Mac (the “Dynex Freddie Mac Contract”).

“Dynex Freddie Mac Note” means a promissory note of the Purchaser payable to
Parent consistent with the terms set forth on Exhibit D.

“Dynex Freddie Mac Note Principal Amount” means an amount equal to the maximum
Liability of Capmark Capital for losses with respect to the Dynex Freddie Mac
Loans under the Dynex Freddie Mac Contract as of the Closing Date.

“Earnings Adjustment Amount” means an amount equal to (a) $394,000 multiplied by
(b) the number of days from and including October 1, 2009 through the Closing
Date.

“Environmental, Health, and Safety Requirements” means all applicable federal,
state, local, and foreign Laws worker health and safety as related to
environmental matters, pollution or protection of the environment or natural
resources including all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any Hazardous Materials, as such Laws are enacted
and in effect on or prior to the Closing Date.

“Epitome” has the meaning set forth in Section 5.4(h)(i).

“Equity Securities” means, with respect to any Person, any and all shares,
interests, participations, options, warrants, rights in or other equivalents
(however designated, whether voting or non-voting) in the equity capital of such
Person, whether outstanding on the date of this Agreement or issued hereafter.

 

7



 

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Account” means an account maintained for the deposit of Escrow Payments
for one or more Serviced Loans.

“Escrow Payments” means, for each Serviced Loan, any payments required to be
escrowed by the Borrower or other third party pursuant to the requirements of
the Serviced Loan Documents, including amounts constituting ground rents, taxes,
assessments, water fees, sewer fees, municipal charges, fire and hazard and
other insurance premiums, replacement reserves, tenant improvement and leasing
commission reserves, debt service reserves, construction, rehabilitation or
repair amounts and/or any other reserve held in connection with or as collateral
for, the Serviced Loan, and amounts held in lieu of payments such as letters of
credit and other non-cash items.

“Estimated Accruals” means the aggregate amount of Accruals estimated in good
faith by the Sellers and the Purchaser (or by Beekman, in the event the parties
do not agree) at least three (3) Business Days prior to the Closing Date
consistent with the proforma Accruals as of June 30, 2009 set forth on
Schedule 1.1(vii).

“Estimated Adjustment” means an amount (which may be a negative number) equal to
90% of the result of (a) the Estimated Accruals (b) minus the Estimated
Servicing Adjustment Amount (c) minus the Estimated Retention Adjustment Amount
(d) minus the Estimated June Data Tape Adjustment Amount.

“Estimated June Data Tape Adjustment Amount” means the June Data Tape Adjustment
Amount estimated in good faith by the Sellers and the Purchaser (or by Beekman,
in the event the parties do not agree) at least three (3) Business Days prior to
the Closing Date, consistent with Schedule 1.1(x).

“Estimated Retention Adjustment Amount” means the Retention Adjustment Amount
estimated in good faith by the Sellers and the Purchaser (or by Beekman, in the
event the parties do not agree) at least three (3) Business Days prior to the
Closing Date, consistent with Schedule 1.1(ix).

“Estimated Servicing Adjustment Amount” means the Servicing Adjustment Amount
estimated in good faith by the Sellers and the Purchaser (or by Beekman, in the
event the parties do not agree) at least three (3) Business Days prior to the
Closing Date, consistent with Schedule 1.1(viii).

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Exchange Act Rules” means the rules and regulations promulgated under the
Exchange Act.

 

8



 

--------------------------------------------------------------------------------



“Excluded Assets” has the meaning set forth in Section 2.2(b).

“Excluded Liabilities” has the meaning set forth in Section 2.2(d).

“Fannie Mae” means the Federal National Mortgage Association.

“Fannie Mae Transfer Agreement” means the agreement or agreements by and among
Fannie Mae, the Sellers and the Purchaser, relating to the assignment by the
Sellers and the assumption by the Purchaser of the Sellers’ rights and
Liabilities relating to the Fannie Mae DUS program and other programs and
agreements with Fannie Mae which are Assumed Liabilities, and the release by
Fannie Mae of the Sellers from all Assumed Liabilities with respect thereto
unless Fannie Mae expressly conditions its execution of the Fannie Mae Transfer
Agreement upon the Sellers remaining liable with respect thereto, in which case
the Fannie Mae Transfer Agreement shall not contain such release.

“Final Order” means an Order: (a) as to which the time to appeal, petition for
certiorari or move for review or rehearing has expired and as to which no
appeal, petition for certiorari or other proceeding for review or rehearing is
pending or (b) if an appeal, writ of certiorari, reargument or rehearing has
been filed or sought, the order or judgment has been affirmed by the highest
court to which such order or judgment was appealed or certiorari has been
denied, or reargument or rehearing shall have been denied or resulted in no
modification of such order or judgment, and the time to take any further appeal
or to seek certiorari or further reargument or rehearing has expired; provided
that the theoretical possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Federal Rules
of Bankruptcy Procedure, may be filed with respect to such order or judgment
shall not prevent such order or judgment from being considered a Final Order.

“Fitch” means Fitch Ratings, Ltd. and its successors and assigns.

“Freddie Mac” means the Federal Home Loan Mortgage Corp.

“Freddie Mac Transfer Agreement” means the agreement or agreements by and among
Freddie Mac, the Sellers and the Purchaser, relating to the assignment by the
Sellers and the assumption by the Purchaser of the Sellers’ rights and
Liabilities relating to the Multifamily Program Plus Seller/Servicer program and
other programs and agreements of Freddie Mac which are Assumed Liabilities, and
the release by Freddie Mac of the Sellers from all Assumed Liabilities with
respect thereto, unless Freddie Mac expressly conditions its execution of the
Freddie Mac Transfer Agreement upon the Sellers remaining liable with respect
thereto, in which case the Freddie Mac Transfer Agreement shall not contain such
release.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis throughout the periods covered thereby.

 

9



 

--------------------------------------------------------------------------------



“Ginnie Mae” means the Government National Mortgage Association.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
or any political subdivision thereof, whether federal, state, local or foreign,
or any agency or instrumentality thereof, or any court.

“Guaranteed Obligations” has the meaning set forth in Section 2.5.

“Hazardous Materials” means any and all substances, materials or wastes that are
regulated, defined, classified or otherwise characterized as “hazardous,”
“toxic,” a “pollutant” or “contaminant” under any Environmental, Health and
Safety Requirement, and including crude oil, petroleum and its derivatives and
by-products, asbestos and asbestos-containing materials, lead, lead-based paint,
mold, polychlorinated biphenyls and urea formaldehyde.

“Hired Employee” has the meaning set forth in Section 5.7(a).

“Holdback Note” means a promissory note of the Purchaser payable to Parent in
the principal amount of $40,000,000, which shall mature on the second
anniversary of the Closing Date and bear interest at the rate of 6% per annum,
substantially in the form attached hereto as Exhibit B.

“Horsham Lease Agreements” means those certain lease agreements between Parent
and the Purchaser for the lease of Horsham Premises to Purchaser, substantially
in the form attached hereto as Schedule 1.1(xi).

“Horsham Premises” has the meaning set forth in Section 3.11(a).

“HSR Act” has the meaning set forth in Section 3.5.

“HUD” means the U.S. Department of Housing and Urban Development, and includes,
without limitation, the Federal Housing Administration.

“HUD Mortgage Insurance” means insurance by HUD under the National Housing Act
against loss occasioned by a default on a Serviced Loan.

“Indebtedness” of any Person means any of the following Liabilities or
obligations of such Person: (a) indebtedness for borrowed money (including any
principal, premium, accrued and unpaid interest), (b) liabilities evidenced by
bonds, debentures, notes, or other similar instruments or debt securities,
(c) liabilities under or in connection with letters of credit or bankers’
acceptances or similar items (in each case whether or not drawn, contingent or
otherwise), (d) liabilities related to the deferred purchase price of property
or services other than those trade payables incurred in the ordinary course of
business, (e) liabilities arising from cash/book overdrafts, (f) liabilities
under leases which, under GAAP or other applicable accounting principles, are
required

 

10



 

--------------------------------------------------------------------------------



to be capitalized for balance sheet purposes, (g) liabilities under conditional
sale or other title retention agreements, (h) liabilities with respect to vendor
advances or any other advances, (i) liabilities under interest rate or currency
swap transactions (valued at the termination value thereof), and (j) all
Liabilities or obligations of any other Person of the type referred in to in
clauses (a) through (i) guaranteed by such Person.

“Independent Accountants” has the meaning set forth in Section 2.4(e).

“Indian Material Contracts” has the meaning set forth in Section 3.8(b).

“Indian Premises” has the meaning set forth in Section 3.11(b).

“Indian Subsidiary” means CapMark Overseas Processing India Private Limited, an
Indian company incorporated with limited liability.

“Indian Subsidiary Leases” has the meaning set forth in Section 3.11(b).

“Indian Transfer Deed” has the meaning set forth in Section 7.1(a)(ii).

“Insolvency Proceeding” means a voluntary or involuntary petition for
liquidation or reorganization relief pursuant to the Bankruptcy Code, or a
proceeding under similar law or statute relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts of any of the Sellers or the
Indian Subsidiary.

“Intellectual Property” means (a) all registered and unregistered trademarks,
service marks, trade names, trade dress, logos, slogans, domain names, and the
goodwill associated therewith, (b) all patents, inventions (whether or not
patentable), trade secrets, know-how, data, software, tools, methods, and
processes, (c) all copyrights and works of authorship, including all computer
programs (source and object code) and related documentation, and (d) all
registrations and applications for each of the foregoing.

“Investor” means the holders of the legal and/or beneficial rights and benefits
in the Serviced Loans pursuant to the Servicing Agreements and/or Mortgage
Programs, including the holders of the certificates issued under the Servicing
Agreements.

“IRS” means the Internal Revenue Service.

“June Data Tape” means the Data Tape delivered by the Sellers to the Purchaser
regarding the Purchased Loans, the Serviced Loans and the Servicing Agreements
included in the Acquired Assets and certain information with respect thereto,
each as of June 30, 2009.

“June Data Tape Adjustment Amount” means the amount of losses, damages,
deficiencies or reduction in value to the Purchaser that, in the aggregate,
exceed $1,000,000 from or arising out of misstatements or other errors in the
June Data Tape determined in accordance with Schedule 1.1(x).

 

11



 

--------------------------------------------------------------------------------



“Knowledge” means, as of the date the applicable representation is given,
(a) with respect to the Sellers, the actual knowledge after reasonable due
inquiry of any of the Persons set forth in Schedule 1.1(iii) and (b) with
respect to the Purchaser, the actual knowledge after reasonable due inquiry of
any of the Persons set forth in Schedule 1.1(iv).

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law (including common law) of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision or of any Governmental Authority.

“Lease Agreements” means those certain lease agreements set forth on
Schedule 1.1(v).

“Leased Premises” means the leased premises pursuant to the Purchased Real
Property Leases.

“Legal Proceeding” means any judicial, equitable, or administrative action,
suit, audit, mediation, arbitration, investigation or proceeding (public,
private, or governmental).

“Leucadia” has the meaning set forth in the Preamble.

“Liabilities” means any liability or obligation of any nature (including those
that are contingent, unknown, undisclosed, unmatured, unaccrued, indirect,
conditional, implied, vicarious, derivative, joint, several or secondary
liability), regardless of whether such liability or obligation is required to be
disclosed on a balance sheet prepared in accordance with GAAP and regardless of
whether such liability or obligation is immediately due and payable.

“License” means any license, approval, registration, permit or other
governmental authorization and any license, permit or other authorization
granted by any Governmental Authority or Mortgage Program Sponsor.

“Lien” means any Mortgage, pledge, lien, assessment, option, right of first
refusal, encumbrance, charge, or other security interest, or any conditional
sale Contract, title retention Contract or other Contract to give any of the
foregoing.

“Limited Guarantee” has the meaning set forth in Section 2.5.

“Limited Guarantors” has the meaning set forth in the Preamble.

“Loan Applications” means applications to any of the Sellers or their Affiliates
for loans under the Mortgage Programs which are not yet Committed Loans as of
the Closing Date listed on Schedule 1.1(i), as updated pursuant to
Section 2.2(e).

“Losses” has the meaning set forth in Section 8.1(a).

 

12



 

--------------------------------------------------------------------------------



“Marks” has the meaning set forth in Section 5.14(a).

“Material Adverse Effect” means any event, change, fact, circumstance or effect,
which individually or together with other events, changes, facts, circumstances
or effects, resulted, results or would reasonably be expected to result (whether
before or after the Closing) in a material adverse effect on the business,
financial condition or results of operations of the Mortgage Business, taken as
a whole; provided that none of the following (to the extent they do not
disproportionately affect a Seller, the Indian Subsidiary or the Mortgage
Business compared to other participants in the industries in which the Mortgage
Business operates) shall be deemed to constitute, or be taken into account in
determining whether there has been, a Material Adverse Effect: (a) any adverse
change in general business, financial or economic conditions generally in the
industries in which the Mortgage Business and the Indian Subsidiary operate,
(b) national or international political conditions, including the engagement by
the United States in hostilities, whether or not pursuant to the declaration of
a national emergency or war, or the occurrence of any military or terrorist
attack upon the United States or any of its territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the United States, (c) any adverse change in general financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any market index), (d) changes after the date of this Agreement
in GAAP, (e) the performance of any obligations under this Agreement, (f) the
announcement or pendency of the transactions contemplated by this Agreement,
(g) changes after the date of this Agreement in Laws, rules, regulations or
other binding directives issued by any Governmental Authority, (h) the failure
of any Seller to meet any analyst estimates or expectations or any projections,
forecasts or budgets, (i) any Business Employees not becoming Hired Employees,
or (j) in the event of any Insolvency Proceeding with respect to a Seller, the
fact, solely in and of itself, that such Seller will be operating as a
debtor-in-possession under the Bankruptcy Code; provided that the underlying
cause or causes of the changes, events, circumstances or effects with respect to
clauses (h) and (j) above may be taken into account in determining whether there
has been a Material Adverse Effect.

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns.

“Mortgage” means a mortgage, deed of trust, pledge, or collateral assignment of
a property trust beneficiary interest or other instrument creating a Lien on or
ownership interest in a Mortgaged Property.

“Mortgage Banking Business” means the business of soliciting, originating,
underwriting, financing, refinancing or brokering of Mortgages, mortgage loans,
Serviced Loans or Pipeline Transactions as conducted by the Sellers in the
United States.

“Mortgage Business” means, collectively, the Mortgage Servicing Business and the
Mortgage Banking Business.

 

13



 

--------------------------------------------------------------------------------



“Mortgage Business Books and Records” means all Servicing Files, books, ledgers,
files, reports, plans, records, manuals, forms, letters, tapes and other
materials (in each case whether in paper, tape, electronic or other form)
primarily of, or maintained primarily for, or primarily related to, the Mortgage
Business, other than those relating to any Taxes or Tax Returns of the Sellers
or their Affiliates.

“Mortgage Business Confidential Information” has the meaning set forth in
Section 5.10(d)(i).

“Mortgage Program Sponsor” means each of Ginnie Mae, Fannie Mae, Freddie Mac and
HUD.

“Mortgage Programs” means the multifamily mortgage loan programs of Fannie Mae,
Freddie Mac, HUD, Ginnie Mae and other governmental agencies, including the
Fannie Mae DUS program, the Freddie Mac Multifamily Program Plus Seller/Servicer
program, the HUD Modified Accelerated Processing (“MAP”) Program and the Ginnie
Mae Multifamily MBS program, as issuer servicer, in each case relating solely to
Serviced Loans, forward purchase contracts, commitments or pipeline transactions
under the Mortgage Programs and relating to the Mortgage Business.

“Mortgage Servicing Business” means the business of servicing Serviced Loans,
including acting as a Servicer, conducted by the Sellers in the United States
and the Indian Subsidiary.

“Mortgaged Property” means the real and personal property or properties securing
any Serviced Loan.

“Non-U.S. Benefit Plan” has the meaning set forth in Section 3.14(f).

“OFAC” has the meaning set forth in Section 4.9.

“Officer’s Certificate” means a certificate signed on behalf of the applicable
entity by the Manager, Member, Chairman of the Board, the Vice Chairman of the
Board, the President, the CEO, a Senior Vice President, Vice President,
Associate, Director, Managing Director or Assistant Vice President (each,
however denominated), the Treasurer, or the Secretary of the Purchaser, the
Sellers or the Indian Subsidiary, as the case may be, authorized to act with
respect to a particular matter.

“Order” means any writ, judgment, decision, decree, injunction, ruling,
memorandum of understanding, disciplinary action or similar order of any
Governmental Authority or Mortgage Program Sponsor (in each such case whether
preliminary or final).

“Ordinary Course of Business” means the ordinary and usual course of the
Sellers’ and the Indian Subsidiary’s conduct of the Mortgage Business consistent
with past custom and practice.

 

14



 

--------------------------------------------------------------------------------



“Organizational Documents” means, with respect to an entity, its articles of
incorporation, articles of association, memorandum of association, by-laws,
certificate of trust, trust agreement, certificate of formation, limited
liability company agreement or operating agreement, as applicable, as the same
has been amended from time to time.

“Parent” has the meaning set forth in the Preamble.

“Parties” means collectively the Sellers, the Purchaser, and with respect to
Sections 2.5, 10.5, 10.7, 10.11, 10.16 and 10.17 only, the Guarantors.

“Permitted Lien” means any (a) statutory Lien for Taxes not yet due or
delinquent, (b) mechanic’s, warehouseman’s and other statutory Liens arising by
operation of Law with respect to a Liability that is not yet due or delinquent
and does not arise out of any violation of Law or Contract, and (c) with respect
to the Leased Premises, the Horsham Premises and the Indian Premises only, such
imperfections of title, charges, easements, restrictions or encumbrances which
individually and in the aggregate do not materially interfere with the present
use of such Properties or the use thereof contemplated by the Horsham Lease
Agreements, the Purchased Real Property Leases and the Indian Subsidiary Lease.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or, as
applicable, any other entity.

“Pipeline Transactions” means all Loan Applications received by and all rate
lock agreements and commitments (including forward loan commitments to replace
construction loans with permanent loans) issued by any of the Sellers or their
Affiliates pursuant to the operation of the Mortgage Business.

“Pre-Closing Data Tape” has the meaning set forth in Section 2.2(e).

“Property” or “Properties” means all property and assets of whatsoever nature,
including real and personal property, whether tangible or intangible, and
claims, rights and choses in action.

“Purchase and Sale” has the meaning set forth in Section 2.1(a).

“Purchase Price” has the meaning set forth in Section 2.3(a).

“Purchased Contracts” means the Contracts that are acquired by the Purchaser as
part of the Acquired Assets (solely to the extent set forth on Schedule 1.1(i)
and any other Schedules expressly incorporated by reference therein, as updated
in accordance with Section 2.2(e)).

“Purchased Equity Interest” means all of the issued and outstanding Equity
Securities of the Indian Subsidiary.

 

15



 

--------------------------------------------------------------------------------



“Purchased Fixtures and Equipment” means all furniture, furnishings, vehicles,
equipment, computers, tools, supplies and other tangible personal property
related primarily to the Mortgage Business and set forth in Schedule 1.1(i), as
updated pursuant to Section 2.2(e).

“Purchased IP” has the meaning set forth in Section 3.10(a).

“Purchased IT Systems” has the meaning set forth in Section 3.10(b).

“Purchased Loans” means those loans listed on Schedule 1.1(i), as updated in
accordance with Section 2.2(e), which have been funded by the Sellers or an
Affiliate of the Sellers pursuant to the Mortgage Banking Business and held by
Sellers pending sale under (and eligible for sale pursuant to) one of the
Mortgage Programs.

“Purchased Real Property Leases” has the meaning set forth in Section 5.19.

“Purchased Straddle Contracts” has the meaning set forth in Section 5.4(g).

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser Disclosure Schedule” has the meaning set forth in the introductory
paragraph of Article IV.

“Purchaser Indemnified Parties” has the meaning set forth in Section 8.1(a).

“Purchaser Plans” has the meaning set forth in Section 5.7(a).

“Purchaser Termination Fee” has the meaning set forth in Section 10.4(b).

“Put Option” has the meaning set forth in Section 2.1(a).

“Put Option Exercise Notice” means the irrevocable written notice of the
Sellers’ exercise of the Put Option.

“Put Option Fee” has the meaning set forth in Section 2.1(b).

“Put Termination Date” has the meaning set forth in Section 2.1(b).

“Qualified Escrow Accounts” means Custodial Accounts other than those labeled on
the June Data Tape as “outside invested” or “account closed.”

“Rating Agencies” means, as applicable, any one or more of S&P, Moody’s, Fitch
and DBRS.

 

16



 

--------------------------------------------------------------------------------



“Recipient” means a Party, its Affiliate or a Party’s Representative that
receives or has received Confidential Information from a Disclosing Party in
connection with this Agreement, any Transaction Document or the transactions
contemplated hereby or thereby.

“Remaining Business” has the meaning set forth in Section 5.4(g).

“Representatives” means the members, managers, officers, directors, employees,
agents, counsel, accountants, financial or other advisors, lenders and financing
sources, consultants and other representatives of any Person.

“Required Consents” means the consents set forth on Section 3.5 of the Sellers
Disclosure Schedule.

“Restricted Business” has the meaning set forth in Section 5.11.

“Retained Straddle Contracts” has the meaning set forth in Section 5.4(g).

“Retention Adjustment Amount” means an amount equal to (a) 56.7% of the
aggregate amount of the Retention Bonus Amounts due to all of the Hired
Employees as set forth on Schedule 1.1(ix) less (b) the aggregate amount of the
Retention Bonus Amount actually paid by the Sellers to the Hired Employees
between the date of this Agreement and the Closing Date.

“Retention Bonus Amount” has the meaning set forth in Section 3.14(h).

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors and assigns.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Act Rules” means the rules and regulations promulgated under the
Securities Act.

“Securitization” means, generally, any transaction in which any Person
transferred loans, other debt instruments or interests therein to a trust or
other special-purpose entity, either taking back or selling securities or other
similar interests and in connection with which a Seller entered into a Servicing
Agreement.

“Seeking Party” has the meaning set forth in Section 5.4(g).

“Seller Indemnified Parties” has the meaning set forth in Section 8.1(b).

“Sellers” has the meaning set forth in the Preamble.

“Sellers Disclosure Schedule” has the meaning set forth in the introductory
paragraph of Article III.

 

17



 

--------------------------------------------------------------------------------



“Service Provider Agreements” means agreements entered into in the Ordinary
Course of Business between the Sellers and any third party service providers
(such as, without limitation, closing attorneys, title insurers, appraisers,
engineers, and environmental firms) for the provision of services relating to
the Mortgage Business.

“Serviced Loan” means a mortgage loan on property that is located in the United
States and serviced by the Sellers as the Servicer pursuant to a Servicing
Agreement.

“Serviced Loan Documents” means, for each Serviced Loan, the documents
pertaining to such Serviced Loan, including the Mortgage, the promissory note,
all assignments of the Mortgage, all endorsements and allonges to the promissory
note, the title insurance policy with all endorsements thereto, any security
agreement and financing statements, all documents and agreements establishing
and controlling any Escrow Accounts and Custodial Accounts, and any ground
lease, guaranty, letter of credit, cash management agreement, indemnity,
intercreditor agreement and franchise agreement and any assignments,
assumptions, modifications, continuations, or amendments to any of the
foregoing.

“Servicer” means the designated capacity of Capmark Finance as “servicer”,
“primary servicer”, “master servicer”, “special servicer” or “subservicer” in
respect of the applicable Servicing Agreement.

“Servicing Adjustment Amount” means the adjustment determined in accordance with
Schedule 1.1(viii) with respect to loss of Servicing Agreements occurring
between June 30, 2009 and the Closing Date, whether as a result of cancellation,
rights of first refusal, failure to validly assign to Purchaser pursuant to this
Agreement, termination of servicing, or otherwise (a “Cancellation”).

“Servicing Agreements” means those pooling and servicing agreements, trust and
servicing agreements, primary servicing agreements, sub-servicing agreements and
other servicing agreements listed on Schedule 1.1(vi), as updated pursuant to
Section 2.2(e), pursuant to which the Sellers conduct the Mortgage Servicing
Business.

“Servicing Fee” means the servicing fee payable to the Servicer with respect to
each Serviced Loan.

“Servicing Files” means the documents, files, and other items pertaining to a
particular Serviced Loan, including the computer files, data disks, books,
records, Data Tapes, notes and all additional documents held by the Sellers and
used in the Mortgage Servicing Business.

“Servicing Rights” means the right to receive the Servicing Fee, Ancillary
Income and any other income or other benefit or right arising from or in
connection with the servicing of the Serviced Loans or Servicing Agreements,
including in respect of Custodial Accounts.

 

18



 

--------------------------------------------------------------------------------



“Software License Agreement” means that certain license agreement between
Sellers and Purchaser whereby Sellers grant a perpetual, non-exclusive license
to Purchaser with respect to certain proprietary software used in the Mortgage
Business, substantially in the form attached hereto as Schedule 1.1(xii).

“Spending Accounts” has the meaning set forth in Section 5.7(f).

“Straddle Contracts” has the meaning set forth in Section 5.4(g).

“Subject Sections” has the meaning set forth in Section 6.1(d)(B).

“Survival Period” has the meaning set forth in Section 10.1.

“Tax” or “Taxes” means (a) any and all federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments, including all net income,
gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges
imposed by any Governmental Authority; (b) all interest, penalties, fines,
additions to tax or additional amounts imposed with respect to any item
described in clause (a); and (c) any liability in respect of any items described
in clauses (a) and/or (b) payable by reason of Contract, assumption, transferee
liability, operation of law, Treasury Regulation section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision under
law) or otherwise.

“Tax Return” means any return, report or statement filed or required to be filed
with respect to any Tax (including any elections, declarations, schedules or
attachments thereto, and any amendment thereof), including any information
return, claim for refund, amended return or declaration of estimated Tax, and
including, where permitted or required, combined, consolidated or unitary
returns for any group of entities that includes any of the Sellers or the Indian
Subsidiary.

“Taxing Authority” means the Internal Revenue Service and any other Governmental
Authority responsible for the administration of any Tax.

“Third Party Claim” has the meaning set forth in Section 8.1(f).

“Total Consideration” has the meaning set forth in Section 2.6.

“Transaction Documents” means this Agreement, the Assignment and Assumption
Agreement, the Bill of Sale and General Assignment, the Assignment of
Intellectual Property, the Fannie Mae Transfer Agreement, the Freddie Mac
Transfer Agreement, the Transition Services Agreement, the Indian Transfer Deed,
the DUS Note, the Dynex Fannie Mae Note, the Dynex Freddie Mac Note, the
Holdback Note, the Horsham Lease Agreements, the Software License Agreement, the
Capmark Capital

 

19



 

--------------------------------------------------------------------------------



Subservicing Agreements, the Capmark Finance Servicing Agreement, and the
Capmark Finance Subservicing Agreements.

“Transfer Taxes” has the meaning set forth in Section 5.12(a).

“Transition Services Agreement” means the transition services agreement in the
form attached hereto as Schedule 1.1(xvi).

“Vendor” has the meaning set forth in Section 5.4(g).

“WARN” shall have the meaning set forth in Section 5.7(g).

“1060 Allocation Schedule” has the meaning set forth in Section 2.6.

ARTICLE II

THE PUT, PURCHASE AND SALE

SECTION 2.1. The Put Option.

(a)       The Purchaser hereby sells and grants to the Sellers, and the Sellers
hereby purchase and acquire from the Purchaser, the option and right (the “Put
Option”) to sell, assign, transfer and convey to the Purchaser all of the
Acquired Assets, and to require the Purchaser to assume from the Sellers all of
the Assumed Liabilities, in each case subject to and in accordance with the
terms and conditions of this Agreement (such sale, assignment, transfer and
conveyance of Acquired Assets and assumption of Assumed Liabilities, the
“Purchase and Sale”).

(b)       The Put Option shall be exercisable by the Sellers in their sole
discretion by delivery to the Purchaser of a Put Option Exercise Notice prior to
the earliest to occur (the “Put Termination Date”) of the following: (i) if an
Insolvency Proceeding with respect to the Sellers has been commenced prior to
Day Sixty, the Put Termination Date shall be the 60th day immediately following
the date such Insolvency Proceeding shall have commenced, (ii) if an Insolvency
Proceeding with respect to the Sellers has not been commenced prior to Day
Sixty, the Put Termination Date shall be Day Sixty, and (iii) termination of
this Agreement pursuant to Section 9.1. In the event that the Put Option shall
not have been exercised prior to the Put Termination Date, all rights of the
Sellers under the Put Option shall expire. In consideration of the grant by the
Purchaser of the Put Option, the Sellers shall pay to the Purchaser on the date
of this Agreement $40,000,000 (the “Put Option Fee”) by wire transfer to a bank
account specified in writing by Purchaser.

SECTION 2.2. Purchase and Sale. Following the exercise of the Put Option by the
Sellers’ delivery to the Purchaser of the Put Option Exercise Notice prior to
the Put Termination Date, the following shall apply with respect to the Purchase
and Sale:

(a)       On the terms and subject to the conditions hereof, at the Closing,
(i) the Sellers shall sell, assign, transfer and convey to the Purchaser, free
and clear of all

 

20



 

--------------------------------------------------------------------------------



Liens (other than Permitted Liens), all of the Sellers’ respective right, title
and interest in, to and under the Acquired Assets, and (ii) the Purchaser will
purchase and acquire from the Sellers all of the Sellers’ respective right,
title and interest in, to and under the Acquired Assets.

(b)       The Sellers hereby acknowledge and agree that the Purchaser shall not
purchase or acquire from the Sellers pursuant to this Agreement any Properties
of the Sellers set forth in Schedule 2.2(b), any real property owned by a Seller
(other than rights under the Horsham Lease Agreements), any Lease Agreements not
included in the Purchased Real Property Leases or any other Property that is not
an Acquired Asset (such Properties of the Sellers being referred to herein,
collectively, as the “Excluded Assets”).

(c)       On and subject to the terms and conditions of this Agreement (and
subject to Article IX hereof), the Purchaser will, effective as of the Closing,
assume and become responsible for, and thereafter pay, perform or discharge when
due, all of the Assumed Liabilities.

(d)       Notwithstanding anything in this Section 2.2 or any other provision
hereof to the contrary, the Sellers expressly covenant and agree that the
Purchaser shall assume only the Assumed Liabilities and shall not accept,
assume, agree to pay, perform or otherwise discharge, satisfy or be liable for
any other Liabilities of the Sellers (the “Excluded Liabilities”). Without
limiting the generality of the foregoing, “Excluded Liabilities” include,
without limitation, (i) all Liabilities and obligations of any of the Sellers
under, arising out of, in respect of or related to (A) Excluded Assets,
(B) Indebtedness, (C) Legal Proceedings or Orders, (D) Taxes (except to the
extent otherwise provided in Section 5.12(b)), (E) any breach or violation of,
or default by any of the Sellers under, any Contract, Law or License, except to
the extent otherwise provided under clause (c) of the definition of “Assumed
Liabilities” in Article I hereof, or (F) Benefit Plans, (ii) Sellers’
obligations under or in connection with this Agreement or any Transaction
Document, and (iii) environmental conditions at the Horsham Premises, the Indian
Premises and the Leased Premises not caused by Purchaser, Purchaser’s employees,
agents, contractors or invitees.

(e)       On the second Business Day prior to the Closing Date, the Sellers
shall cause to be prepared and delivered to the Purchaser an updated
Schedule 1.1(i) (including any other applicable schedule expressly
cross-referenced therein) of Acquired Assets, as of a date no more than five (5)
Business Days prior to the Closing Date. Such updated schedules shall reflect
solely those assets in respect of the Mortgage Business that (i) are of the type
set forth in the definition of “Acquired Assets” in Article I hereof that
provide for updating in accordance with this Section 2.2(e), and (ii) are
(y) acquired or assumed or (z) disposed of or discharged, in each case, between
the date of this Agreement and the Closing Date in compliance with the
provisions of Section 5.1. On the second Business Day prior to the Closing Date,
the Sellers shall cause to be prepared and delivered to the Purchaser a Data
Tape reflecting the Serviced Loans and the Mortgage loans (and information
relating thereto), as of a date no more than five (5) Business Days prior to the
Closing Date (the “Pre-Closing Data Tape”).

 

21



 

--------------------------------------------------------------------------------



SECTION 2.3. Consideration.

(a)       The consideration for the Acquired Assets (the “Purchase Price”)
payable to Parent (for itself and as agent for the other Sellers) shall be equal
to (i) $490,000,000 minus the Earnings Adjustment Amount (the “Base Amount”),
(ii) plus the Accruals, (iii) minus the Servicing Adjustment Amount, (iv) minus
the Retention Adjustment Amount (v) minus the June Data Tape Adjustment Amount.
The Purchase Price shall be paid as set forth in Sections 2.3(b) and 2.4.

(b)       On and subject to the terms and conditions of this Agreement, on the
Closing Date, the Purchaser shall remit to the Parent (for itself and as agent
to the other Sellers) an amount equal to the Base Amount plus the amount of the
Estimated Adjustment, if the amount of the Estimated Adjustment is a positive
number (or minus the amount of the Estimated Adjustment, expressed as a positive
number, if the amount of the Estimated Adjustment is a negative number), as
follows:

(i)        $75,000,000 shall be paid by delivery to Parent of the DUS Note;

(ii)       an amount equal to the Dynex Fannie Mae Note Principal Amount shall
be paid to Parent (A) in the event that Fannie Mae assures the Purchaser that
Fannie Mae shall not seek recourse against the Purchaser for any Liabilities in
respect of the Dynex Fannie Mae Loans under the Dynex Fannie Mae Contract, by
wire transfer to a bank account specified in writing by Parent at least two (2)
Business Days prior to the Closing Date, and (B) otherwise, by delivery of the
Dynex Fannie Mae Note;

(iii)       an amount equal to the Dynex Freddie Mac Note Principal Amount shall
be paid to Parent (A) in the event that Freddie Mac assures the Purchaser that
Freddie Mac shall not seek recourse against the Purchaser for any Liabilities in
respect of the Dynex Freddie Mac Loans under the Dynex Freddie Mac Contract, by
wire transfer to a bank account specified in writing by Parent at least two (2)
Business Days prior to the Closing Date, and (B) otherwise, by delivery of the
Dynex Freddie Mac Note;

(iv)      $40,000,000 shall be paid to Parent, (A) in the event that an
Insolvency Proceeding with respect to the Sellers has been commenced and a
Bankruptcy Court Order has been entered on or before the Closing Date, by wire
transfer to a bank account specified in writing by Parent at least two (2)
Business Days prior to the Closing Date, and (B) otherwise, by delivery of the
Holdback Note; and

(v)       the balance shall be paid by wire transfer to a bank account specified
in writing by Parent at least two (2) Business Days prior to the Closing Date.

 

22



 

--------------------------------------------------------------------------------



SECTION 2.4. Adjustment Amount.

(a)       The “Adjustment Amount” (which may be a positive or negative number)
will be equal to the amount determined by subtracting the absolute amount of the
Closing Adjustment (as hereafter defined) from the Estimated Adjustment. If the
Adjustment Amount is positive, the Adjustment Amount shall be paid by wire
transfer by the Sellers to an account specified in writing by the Purchaser. If
the Adjustment Amount is negative, the difference between the Closing Adjustment
and the Estimated Adjustment, expressed as a positive number, shall be paid by
wire transfer by the Purchaser to an account specified in writing by the
Sellers. Within three (3) Business Days after the calculation of the Closing
Adjustment becomes binding and conclusive on the Parties pursuant to this
Section 2.4, the Sellers or the Purchaser, as the case may be, shall make the
wire transfer payment provided for in this Section 2.4(a). The “Closing
Adjustment” means an amount (which may be a positive or negative number) equal
to the result of (A) the Accruals (B) minus the Servicing Adjustment Amount
(C) minus the Retention Adjustment Amount (D) minus the June Data Tape
Adjustment Amount. Notwithstanding anything in this Agreement to the contrary,
there shall be no duplication of adjustments to the Purchase Price under
Article II and indemnification under Article VIII shall not be available for a
Loss to the extent that such Loss is fully reimbursed by an adjustment under
Article II.

(b)       The Sellers and the Purchaser shall (or, in the event they do not
agree, they shall cause Beekman to) deliver to the Purchaser and the Sellers, no
later than three (3) Business Days prior to the Closing Date, their or its (as
applicable) good faith calculation, in reasonable detail and accompanied by
sufficient information reasonably necessary to allow the Parties to verify such
calculation, of the amount of the Estimated Accruals, the Estimated Retention
Adjustment Amount, the Estimated Servicing Adjustment Amount, and Estimated June
Data Tape Adjustment Amount based upon, among other things, the Pre-Closing Data
Tape and a review of the June Data Tape.

(c)       As soon as practicable, but in no event later than twenty (20)
Business Days following the Closing Date, the Sellers shall cause to be prepared
and delivered to the Purchaser a draft calculation of the Accruals, the
Retention Adjustment Amount, the Servicing Adjustment Amount and the June Data
Tape Adjustment Amount (the “Draft Adjustment”), in reasonable detail and
accompanied by sufficient information reasonably necessary to allow the
Purchaser to verify such calculation.

(d)       If within twenty (20) Business Days following delivery of the Draft
Adjustment and the other information described in Section 2.4(c), the Purchaser
has not given the Sellers written notice of its objection thereto (which notice
shall state the basis of any such objection in reasonable detail), then the
Draft Adjustments calculated by the Sellers shall constitute the amount of the
Accruals, the Retention Adjustment Amount, the Servicing Adjustment Amount and
the June Data Tape Adjustment Amount for purposes of the Closing Adjustment and
be binding and conclusive on the Parties and be used in computing the Adjustment
Amount.

 

23



 

--------------------------------------------------------------------------------



(e)       If the Purchaser gives the Sellers such notice of objection on or
prior to the twentieth (20th) Business Day following Purchaser’s receipt of the
Draft Adjustments and the other information described in Section 2.4(c), the
Sellers and the Purchaser shall attempt to resolve their differences with
respect to the calculation of the Accruals, the Retention Adjustment Amount, the
Servicing Adjustment Amount and the June Data Tape Adjustment Amount within ten
(10) Business Days of the Sellers’ receipt of the Purchaser’s objection notice
(the “Closing Resolution Period”), and any resolution by them as to any disputed
amounts shall be binding and conclusive. The Sellers and the Purchaser shall
submit any amounts or issues remaining in dispute to a firm of nationally
recognized independent public accountants (the “Independent Accountants”)
selected by the Parties within five (5) days after the expiration of the Closing
Resolution Period for resolution. If Sellers and Purchaser are unable to agree
on the Independent Accountants, then each of the Sellers, on the one hand, and
the Purchaser, on the other hand, shall have the right to request the American
Arbitration Association to appoint Independent Accountants who shall not have
had a material relationship with the Sellers, the Purchaser or any of their
respective Affiliates within the past two (2) years. Each Party agrees to
execute, if requested by the Independent Accountants, a reasonable engagement
letter, including customary indemnities. If amounts or issues are submitted to
the Independent Accountants for resolution:

(i)        the Sellers and the Purchaser shall furnish or cause to be furnished
to the Independent Accountants such data, documents and information relating to
the disputed amounts or issues as the Independent Accountants may reasonably
request and are available to that Party or its agents and shall be afforded the
opportunity to present to the Independent Accountants any material relating to
the disputed amounts or issues and to discuss them with the Independent
Accountants;

(ii)       the determination by the Independent Accountants, as set forth in a
notice to be delivered to both the Sellers and the Purchaser within thirty (30)
days of the submission to the Independent Accountants of the amounts or issues
remaining in dispute, shall be final, binding and conclusive on the Parties and
shall be used in the computation of the Adjustment Amount;

(iii)      The Independent Accountants will be instructed that (A) they may only
consider those items and amounts which the Sellers and the Purchaser have
disputed within the time periods and on the terms specified above, and (B) they
must resolve the dispute in accordance with the terms and conditions of this
Agreement; and

(iv)      the Sellers, on the one hand, and the Purchaser, on the other hand,
will each bear fifty percent (50%) of the fees and costs of the Independent
Accountants for such determination.

SECTION 2.5. Guaranty. Subject to the terms and conditions set forth in this
Agreement (including this Section 2.5), the Limited Guarantors, jointly and
severally,

 

24



 

--------------------------------------------------------------------------------



hereby irrevocably guarantee (the “Limited Guarantee”) to the Sellers (a) all of
the obligations and liabilities of the Purchaser that are to be performed by the
Purchaser under this Agreement from the date of this Agreement through the
Closing, including any of Sellers’ Losses and remedies (including specific
performance and injunctive relief) resulting or arising from any breaches
thereof, and (b) the punctual payment, when and as due, of the Purchase Price,
including any payments due under the DUS Note, the Dynex Fannie Mae Note, the
Dynex Freddie Mac Note, or the Holdback Note, any Adjustment Amount due to the
Sellers pursuant to Section 2.4, and the Purchaser Termination Fee
(collectively, the “Guaranteed Obligations”). Each Limited Guarantor agrees that
the Sellers may enforce the Limited Guarantee without the necessity of first
exhausting remedies against the Purchaser in respect of the Guaranteed
Obligations. Notwithstanding anything to the contrary, the Limited Guarantors do
not waive rights, setoffs, counterclaims and other defenses that the Purchaser
may have in respect of Guaranteed Obligations (including failure of any
condition in Section 6.1 to be satisfied) and if Purchaser is relieved of any of
the Guaranteed Obligations, the Limited Guarantors shall be similarly relieved
of their obligations with respect thereto (except any legal discharge or defense
arising from bankruptcy, insolvency, dissolution or liquidation of the
Purchaser). Notwithstanding anything to the contrary, the Limited Guarantee
shall terminate and be of no further force or effect upon the date a Limited
Guarantor’s obligations under the Limited Guarantee are irrevocably satisfied
and paid in full.

SECTION 2.6. Purchase Price Allocation. Not later than seventy-five (75) days
after the Closing Date, the Sellers shall prepare and deliver to the Purchaser a
draft allocation schedule (the “1060 Allocation Schedule”) pursuant to which the
Purchase Price and the Assumed Liabilities (plus any other relevant items, and
subject to appropriate adjustments in accordance with Section 1060 of the Code)
(such amount, as adjusted, the “Total Consideration”) shall be allocated among
the Acquired Assets for all applicable Tax purposes in a manner consistent with
Section 1060 of the Code and the Treasury regulations thereunder. The Parties
agree that for purposes of such allocation and all other applicable Tax
purposes, (a) the Put Option Fee shall be treated as option premium and, in the
event the Put Option is exercised, shall be a reduction in the Total
Consideration, and (b) the consideration allocable to the Purchased Equity
Interest shall include only cash, and not any portion of the DUS Note, the Dynex
Fannie Mae Note, the Dynex Freddie Mac Note, or the Holdback Note. Promptly
following such delivery, the Parties shall in good faith work to resolve any
disagreements and to finalize a mutually agreeable 1060 Allocation Schedule,
which shall be, if so mutually agreed, final and binding on the Parties. To the
extent the 1060 Allocation Schedule becomes final and binding on the Parties,
all Tax Returns filed by the Purchaser and Sellers shall be prepared
consistently with such allocation. If no mutual agreement is reached within
sixty (60) days, then the 1060 Allocation Schedule shall not be binding on
either party. The 1060 Allocation Schedule may be modified, as agreed to by the
Parties, to reflect any adjustments to the Total Consideration.

 

25



 

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers represents and warrants, jointly and severally, to the
Purchaser that the statements contained in this Article III are correct and
complete, except as set forth in the disclosure schedule accompanying this
Agreement with specific reference to the applicable section of this Article III
to which the disclosures on such schedule relate (the “Sellers Disclosure
Schedule”).

SECTION 3.1. Organization and Qualification. Each of the Sellers is a
corporation duly organized, validly existing, and in good standing under the
Laws of the state of its jurisdiction of incorporation, and has all requisite
corporate power and authority to own, operate and lease its assets and
properties and to carry on its business as it is now being conducted. Each of
the Sellers is duly qualified and authorized to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction in which
it owns or leases real property and each other jurisdiction in which the conduct
of its business or the ownership of its properties requires such qualification
or authorization, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

SECTION 3.2. Subsidiary.

(a)       The Indian Subsidiary is a company incorporated with limited liability
duly organized and validly existing under the laws of the country of its
jurisdiction of formation, with all requisite corporate power and authority to
own, operate and lease its assets and properties and to carry on its business as
it is now being conducted. The Indian Subsidiary is duly qualified and
authorized to do business under the laws of each jurisdiction in which it owns
or leases real property and each other jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

(b)       A complete and accurate list of the Purchased Equity Interest is set
forth on Section 3.2(b) of the Sellers Disclosure Schedule. The Purchased Equity
Interest is owned beneficially and of record by the applicable Seller as set
forth on Section 3.2(b) of the Sellers Disclosure Schedule. The Purchased Equity
Interest is duly authorized, validly issued and fully paid and non-assessable
and was not issued in violation of any purchase or call option, right of first
refusal, subscription right, preemptive right or any similar right.

(c)       There are no outstanding subscriptions, options, warrants, puts,
calls, convertible or exchangeable securities, agreements, understandings,
claims or other commitments or rights of any type (including stock appreciation
rights, phantom stock or similar rights) or other securities (i) requiring the
issuance, sale, transfer, exchange, repurchase, redemption or other acquisition
of any Equity Securities of the Indian Subsidiary, (ii) restricting the transfer
of any of the Equity Securities of the Indian

 

26



 

--------------------------------------------------------------------------------



Subsidiary or (iii) relating to the voting rights of any of the Equity
Securities of the Indian Subsidiary.

(d)       There are no Persons in which the Indian Subsidiary owns, of record or
beneficially, any direct or indirect equity or other ownership interest
(including Equity Securities) or possesses any right (contingent or otherwise)
to acquire the same. There are no obligations of the Indian Subsidiary to
(A) repurchase, redeem or otherwise acquire any Equity Securities of any other
Person or (B) make any equity investment in or capital contribution to, any
other Person. The Indian Subsidiary is not a member of or party to (and no part
of its business is conducted through) any partnership, joint venture or similar
arrangement.

SECTION 3.3. Authorization.

(a)       Each of the Sellers has all necessary corporate power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder and
consummate the transactions contemplated hereby and thereby.

(b)       This Agreement has been duly and validly authorized, executed and
delivered by each of the Sellers, and each of the other Transaction Documents to
which such Seller is a party, when so executed and delivered by such Seller,
will have been duly and validly authorized, executed and delivered by such
Seller, and assuming the due authorization, execution and delivery by the other
Parties to this Agreement and the Transaction Documents, this Agreement
constitutes, and the other Transaction Documents when so executed and delivered
will constitute, a valid and binding obligation of each such Seller, enforceable
against it in accordance with its respective terms, except to the extent that
such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to creditors’ rights generally, and to the extent that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

SECTION 3.4. No Violation. Except as set forth in Section 3.4 of the Sellers
Disclosure Schedule, none of the execution and delivery of this Agreement or the
other Transaction Documents by each of the Sellers (as applicable), the
performance by each of the Sellers of its obligations hereunder and thereunder,
nor the consummation by each of the Sellers of the transactions contemplated
hereby and thereby will (a) conflict with or result in a breach of any provision
of the Organizational Documents of either Seller or the Indian Subsidiary,
(b) conflict with or result in a breach of, or constitute a default (with or
without due notice or lapse of time or both) or result in or give any Person any
right of termination, cancellation, acceleration or modification, under the
terms, conditions or provisions of any note, bond, Mortgage or indenture, or any
material License, lease or Contract to which either Seller or the Indian
Subsidiary is a party, (c) violate, in any material respect, any Law or Order of
any Governmental Authority applicable to either of

 

27



 

--------------------------------------------------------------------------------



the Sellers or the Indian Subsidiary, or (d) result in the imposition or
creation of a material Lien (other than a Permitted Lien) upon or with respect
to the Acquired Assets or the assets and properties of the Indian Subsidiary.

SECTION 3.5. Consents and Approvals. Except as set forth in Section 3.5 of the
Sellers Disclosure Schedule (the “Required Consents”) and without giving effect
to the provisions of Sections 5.4(b) or 5.4(d), no filing or registration with,
notice to or permit, authorization, waiver, consent or approval of any Person or
any Governmental Authority or Mortgage Program Sponsor is necessary for the
consummation by the Sellers of the transactions contemplated by this Agreement
and the other Transaction Documents other than (i) consents and approvals of or
filings or registrations with the Federal Trade Commission and the Antitrust
Division of the United States Department of Justice (the “DOJ”) pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and (ii) those already obtained.

SECTION 3.6. Brokers’ Fees and Commissions. Neither the Sellers nor the Indian
Subsidiary has any Liability or obligation to pay any fees or commissions or any
similar payment to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Purchaser could become liable or
obligated.

SECTION 3.7. Title to Acquired Assets; Sufficiency.

(a)       Except as set forth on Section 3.7(a) of the Sellers Disclosure
Schedule, the Sellers own and have good and valid title to (or, with respect to
the leased Properties listed on Section 3.7(a) of the Sellers Disclosure
Schedule, a valid leasehold interest in) each of the Acquired Assets (other than
Purchased IP which is covered by Section 3.10(a)), in each case free and clear
of all Liens (other than Permitted Liens). Pursuant to this Agreement and the
other Transaction Documents, at the Closing the Purchaser will receive all
right, title and interest in, under and to all of the Acquired Assets free and
clear of all Liens other than (i) Permitted Liens and (ii) any Liens created by
the Purchaser.

(b)       Subject to the Purchaser obtaining and maintaining all Licenses
necessary for it to conduct the Mortgage Business, the Purchaser’s ability to
fund Advances and Mortgage loans, the Purchaser’s ability to maintain capital
requirements and satisfy other conditions of the Rating Agencies necessary to
maintain adequate credit ratings, the Purchaser not obtaining any real property
or leases to real property (other than pursuant to the Horsham Lease Agreements
and Purchased Real Property Leases), the Purchaser not hiring all of the
Business Employees and not currently maintaining human resources, accounting,
tax, legal or other items of corporate overhead not covered by the Transition
Services Agreement, and except as set forth on Section 3.7(b) of the Sellers
Disclosure Schedule, the Acquired Assets (together with the Property to be
leased to the Purchaser pursuant to the Purchased Real Property Leases and the
Horsham Lease Agreements, the software to be licensed to Purchaser pursuant to
the Software License Agreement, the Marks to be licensed pursuant to this
Agreement and the services to be

 

28



 

--------------------------------------------------------------------------------



provided pursuant to the Transition Services Agreement) constitute all of the
Properties and rights primarily used in, or related primarily to, the Mortgage
Business and are sufficient for Purchaser to conduct the Mortgage Business as it
is presently conducted by Sellers.

SECTION 3.8. Contracts.

(a)       Purchased Contracts. Schedule 1.1(i) sets forth a true and complete
list of the Purchased Contracts as of the date of this Agreement.

(b)       Indian Subsidiary Contracts. Section 3.8(b) of the Sellers Disclosure
Schedule lists the following Contracts to which the Indian Subsidiary is a party
or by which it is bound as of the date of this Agreement (collectively, the
“Indian Material Contracts”):

(i)        any Contract (or group of related Contracts) for the purchase or sale
of assets, or for the furnishing or receipt of services, the performance of
which will extend over a period of more than one (1) year, or involve amounts
payable by the Indian Subsidiary in excess of $100,000;

(ii)       any Contract relating to the incurrence, assumption or guarantee of
any Indebtedness or imposing a material Lien on any of the assets of the Indian
Subsidiary;

(iii)      any Contract between the Indian Subsidiary and either of the Sellers
or their Affiliates;

(iv)      any Contract with an officer, director, stockholder or Affiliate of
the Indian Subsidiary which is still in effect or has any ongoing obligations as
of the date of this Agreement;

(v)       any Contract under which the Indian Subsidiary has made advances or
loans to any other Person;

(vi)      any Contract for joint ventures, strategic alliances, partnerships,
licensing arrangements, or sharing of profits or proprietary information;

(vii)     any Contract containing covenants of the Indian Subsidiary not to
compete in any line of business or with any Person in any geographical area or
not to solicit or hire any Person with respect to employment or covenants of any
other Person not to compete with the Indian Subsidiary in any line of business
or in any geographical area or not to solicit or hire any Person with respect to
employment;

(viii)    any Contract providing for severance, retention, change in control or
other similar payments;

 

29



 

--------------------------------------------------------------------------------



(ix)      any Contract for the employment of any individual on a full-time,
part-time or consulting or other basis providing annual compensation in excess
of $50,000;

(x)       any material management Contracts and Contracts with independent
contractors or consultants (or similar arrangements) that are not cancelable
without penalty or further payment and without more than 30 days’ notice;

(xi)      any outstanding Contract of guaranty, surety or indemnification,
direct or indirect, by the Indian Subsidiary;

(xii)     any power of attorney given to a third party by the Indian Subsidiary
that is currently effective and outstanding; and

(xiii)    any outstanding written commitment to enter into any Contract of the
type described above.

(c)       Each of the Indian Material Contracts and the Purchased Contracts is
in full force and effect and is the legal, valid and binding obligation of a
Seller or the Indian Subsidiary which is a party thereto, and, to the Knowledge
of Sellers, of the other parties thereto, enforceable against each of them in
accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws now or hereafter in effect relating to creditors’ rights
generally, and to the extent that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought, and, upon consummation of the transactions contemplated by this
Agreement, shall, except as otherwise stated in Section 3.8(c) of the Sellers
Disclosure Schedule, continue in full force and effect without penalty or other
adverse consequence. None of the Sellers or the Indian Subsidiary, as
applicable, is in breach in any material respect of or in default under any
Purchased Contract or Indian Material Contract, nor, to the Knowledge of the
Sellers, is any other party to any Purchased Contract or Indian Material
Contract in breach in any material respect of or in default thereunder, and no
event has occurred that with the lapse of time or the giving of notice or both
would constitute a material breach or default by a Seller or the Indian
Subsidiary, as applicable, or to the Knowledge of the Sellers any other party
thereunder. As of the date of this Agreement, no party to any of the Purchased
Contracts or Indian Material Contracts has exercised any termination rights with
respect thereto, and no such party has given notice of any significant dispute
with respect to, or any intention to terminate, any Purchased Contract or Indian
Material Contract. The Sellers have delivered to Purchaser true, correct and
complete copies of all of the Purchased Contracts and Indian Material Contracts,
together with all amendments, modifications or supplements thereto.

SECTION 3.9. Legal Proceedings. Except as set forth on Section 3.9 of the
Sellers Disclosure Schedule, (a) there are no material Legal Proceedings pending
or, to

 

30



 

--------------------------------------------------------------------------------



the Knowledge of the Sellers, threatened against either of the Sellers (with
respect to the Mortgage Business), the Indian Subsidiary or the Acquired Assets;
(b) neither of the Sellers nor the Indian Subsidiary is subject to any
outstanding Order which has had or would reasonably be expected to have a
Material Adverse Effect or could reasonably prevent the consummation of the
transactions contemplated by this Agreement, and (c) there are, to the Knowledge
of the Sellers, no facts or circumstances that are likely to give rise to any
Legal Proceedings that would be required to be disclosed pursuant to clauses (a)
or (b) above. There are no Legal Proceedings pending, or to the Knowledge of the
Sellers, threatened against either of the Sellers or the Indian Subsidiary that
question the legality of the transactions contemplated by this Agreement.

SECTION 3.10. Intellectual Property.

(a)       The Sellers or the Indian Subsidiary own all right, title and interest
in and to, or have the right to use and transfer its interest in, the
Intellectual Property listed on Section 3.10(a) of the Sellers Disclosure
Schedule (the “Purchased IP”).

(b)       The Sellers or the Indian Subsidiary own all right, title and interest
in and to, or have the right to use and transfer its interest in, information
technology and computer systems listed on Section 3.10(b) of the Sellers
Disclosure Schedule (the “Purchased IT Systems”). Except as set forth on
Section 3.10(a) and (b) of the Sellers Disclosure Schedule, the Sellers or the
Indian Subsidiary exclusively own all right, title and interest in and to, or
have the right to use and transfer its interest in, the Purchased IP and the
Purchased IT Systems.

(c)       None of the Purchased IP nor the operation or conduct of the business
of the Indian Subsidiary or the Mortgage Business infringes, misappropriates, or
otherwise violates any material Intellectual Property right of any Person. To
the Knowledge of the Sellers, no Person is infringing, misappropriating, or
otherwise violating (or has infringed, misappropriated or otherwise violated)
any Purchased IP.

(d)       The Sellers and their Affiliates have the right to grant the rights
and licenses granted under the Software License Agreement. None of the Licensed
Intellectual Property (as defined in the Software License Agreement) infringes,
misappropriates or otherwise violates any Intellectual Property right of any
Person.

SECTION 3.11. Real Property.

(a)       The Sellers have, in all material respects, a valid and subsisting
leasehold estate in and the right to quiet enjoyment of the Leased Premises for
the full term of the Purchased Real Property Leases, subject only to rights of
subtenants pursuant to valid sublease agreements and to the terms and conditions
of the Purchased Real Property Leases. The Sellers are not in material default
under, and there are no outstanding notices of material default or termination
under, any of the Purchased Real Property Leases, and at the Closing, there
shall not exist a material default or an event which, with the passage of time
or the giving of notice or both, would constitute a

 

31



 

--------------------------------------------------------------------------------



material default on the part of the Sellers or, to the Knowledge of Sellers, the
other parties thereto. The Sellers have made available to Purchaser true and
correct copies of each Purchased Real Property Lease, together with all
amendments, renewals, extensions or waivers thereof. No Seller owes any
brokerage commission with respect to any such leased space. The Sellers hold
good, marketable fee simple title to that portion of the premises in Horsham, PA
that will be leased to the Purchaser pursuant to the Horsham Lease Agreements
(the “Horsham Premises”).

(b)       The Indian Subsidiary does not own any real property. The Indian
Subsidiary has in all material respects a valid and subsisting leasehold estate
in and the right to quiet enjoyment of the leased real properties (the “Indian
Premises”) subject to the lease agreement set forth on Section 3.11(b) of the
Sellers Disclosure Schedule (such leases the “Indian Subsidiary Leases”) for the
full term thereof, subject to rights of subtenants and to the terms and
conditions of the leases and subleases set forth on Section 3.11(b) of the
Sellers Disclosure Schedule.

SECTION 3.12. Environmental Matters.

(a)       There are no pending private or governmental claims, citations,
complaints, notices of violation or letters made, issued to or, to the Knowledge
of Sellers, threatened against any of the Sellers in respect of the Leased
Premises, the Horsham Premises or the Indian Premises by any Governmental
Authority or private or other party for the impairment or diminution of, or
damage, injury or other adverse effects to, the environment or public health
resulting from either Seller’s use or operation of any the Leased Premises,
Horsham Premises or the Indian Premises, or asserting or seeking recovery for
any violation of or any liability or obligation under Environmental, Health and
Safety Requirements.

(b)       Except for non-compliance that would not reasonably be expected to
result in the Purchaser or the Indian Subsidiary incurring material Liabilities
under Environmental, Health and Safety Requirements, the Sellers are, and at all
relevant times since March 23, 2006 have been, in material compliance with
Environmental, Health, and Safety Requirements in respect of the Leased
Premises, the Horsham Premises and the Indian Premises, which compliance
includes obtaining, maintaining and complying with all material environmental
permits or other authorizations required under Environmental, Health and Safety
Requirements.

(c)       To the Knowledge of Sellers, there are no current facts, circumstances
or conditions arising out of or relating to the Leased Premises, the Horsham
Premises or the Indian Premises that would reasonably be expected to result in
the Purchaser or the Indian Subsidiary incurring material Liabilities under
Environmental, Health and Safety Requirements.

(d)       The Sellers have made available for inspection by the Purchaser true
and correct copies of all material environmental reports, assessments and
investigations related to the Leased Premises, the Horsham Premises or the
Indian

 

32



 

--------------------------------------------------------------------------------



Premises and all material correspondences related to material Liabilities or
potentially material Liabilities under Environmental, Health and Safety
Requirements to the extent such materials are in the possession, custody or
control of the Sellers.

(e)       This Section 3.12 contains the sole and exclusive representations and
warranties of Sellers with respect to any environmental, health, or safety
matters, including any arising under any Environmental, Health, and Safety
Requirements.

SECTION 3.13. Licenses; Compliance with Laws. Section 3.13 of the Sellers
Disclosure Schedule contains a true and complete list of all material Licenses
required by Law or any Governmental Authority to own and operate the Acquired
Assets and otherwise engage in the Mortgage Business (the “Business Licenses”).
Except as set forth on Section 3.13 of the Sellers Disclosure Schedule:

(a)       each Business License is, and at all relevant times since March 23,
2006 has been, held by the Sellers and the Indian Subsidiary and is valid,
binding and in full force and effect;

(b)       neither of the Sellers nor the Indian Subsidiary has received any
written notice that it is in default under, or in violation of the terms of, any
Business License, and to the Sellers’ Knowledge, no suspension or cancellation
or restriction of any such Business License has been threatened;

(c)       neither of the Sellers nor the Indian Subsidiary is in material
default under or in material violation of the terms of any Business License;

(d)       Capmark Finance is, and at all relevant times since March 23, 2006 has
been: (i) a Fannie Mae approved DUS lender and seller/servicer, (ii) an FHA/MAP
approved mortgagee eligible to originate, purchase, hold, sell and service FHA
insured Mortgages, (iii) a Freddie Mac approved program plus seller/servicer,
and (iv) a Ginnie Mae approved issuer of mortgage backed securities guaranteed
by Ginnie Mae;

(e)       since March 23, 2006, the Sellers have not received any written
notification from Fannie Mae, HUD, Freddie Mac or Ginnie Mae that any Seller is
not in compliance with all requirements for maintaining the approved status set
forth in Section 3.13(d) above other than notifications which have been
withdrawn; and

(f)        since March 23, 2006, each of the Sellers and the Indian Subsidiary
has operated the Mortgage Business in material compliance, and is in compliance
in all material respects, with all requirements of Law, the Mortgage Programs,
the Mortgage Program Sponsors applicable to the Mortgage Business, the ownership
and operation of the Acquired Assets and the operations of the Indian
Subsidiary, and neither Seller nor the Indian Subsidiary has received any
written notice of or been charged with (or, to the Seller’s Knowledge, is under
investigation with respect to) any material violation of Law.

 

33



 

--------------------------------------------------------------------------------



SECTION 3.14. Employee Benefit Plans.

(a)       Section 3.14(a) of the Sellers Disclosure Schedule contains a list of
all “employee benefit plans” (as defined in Section 3(3) of ERISA), each
severance, incentive or equity incentive plan, program, agreement or
arrangement, and all other material employee compensation and fringe benefit
plans or arrangements, other than Non-U.S. Benefit Plans, which are sponsored or
contributed to by the Sellers for the benefit of Business Employees (the
“Benefit Plans”). With respect to each Benefit Plan, true and complete copies of
the following documents have been furnished to the Purchaser or were made
available for inspection by the Purchaser prior to the date of this Agreement,
to the extent, in each case, that such documents exist: (i) current plan
documents and plan amendments; (ii) current summary plan descriptions, if any;
(iii) the most recent tax qualified determination letters, if any, received from
(or applications pending with) the IRS; and (iv) the most recent Form 5500
Annual Reports, if any.

(b)       Each Benefit Plan with respect to which the Purchaser may have any
Liabilities has been maintained and administered by the Sellers in compliance,
in all material respects, with its terms and with the requirements of applicable
Law, including ERISA and the Code.

(c)       To the Knowledge of the Sellers, there are no investigations or
termination proceedings by any Governmental Authority or other claims (except
for routine claims for benefits), suits or proceedings against or involving any
Benefit Plan which would reasonably be expected to result in a material Tax
Liability or penalty.

(d)       Neither of the Sellers has been required in the past six (6) years or
is required currently to contribute to any “multiemployer plan” (as defined in
Section 3(37) of ERISA) with respect to the Business Employees.

(e)       All contributions to the Benefit Plans that were required to be made
or accrued in accordance with such Benefit Plans or any applicable Law have been
timely made or accrued.

(f)        Except as set forth on Section 3.14(f) of the Sellers Disclosure
Schedule, the Sellers do not maintain any Benefit Plans (i) pursuant to the Laws
of a country other than the United States or (ii) that benefit any individual
whose principal place of employment is outside of the United States (each a
“Non-U.S. Benefit Plan”). To the Knowledge of the Sellers, each Non-U.S. Benefit
Plan has been maintained in compliance, in all material respects, with its terms
and the requirements of applicable Laws.

(g)       Sellers have received a timely favorable determination letter, or are
entitled to rely on a timely opinion letter, from Internal Revenue Service with
respect to the Sellers’ tax-qualified 401(k) plan and, to the Knowledge of
Sellers, no circumstances exist which would reasonably be expected to result in
the disqualification of such 401(k) plan.

 

34



 

--------------------------------------------------------------------------------



(h)       The Sellers have provided to the Purchasers with respect to each of
the Business Employees a schedule of the base salary (the “Base Salary Amount”)
and the incentive and retention arrangements (the “Retention Bonus Amount”) and
all terms and conditions thereof (including payment conditions, obligations and
schedules).

SECTION 3.15. Labor Relations. The Sellers, to the extent related to the
Business Employees, (a) are not a party to any collective bargaining agreement
or other labor union Contract applicable to persons employed by the Sellers and,
to the Knowledge of Sellers, there are no organizational campaigns, petitions or
other unionization activities focusing on persons employed by the Sellers which
seek recognition of a collective bargaining unit, and (b) are not subject to any
strikes, slowdowns or work stoppages pending or, to the Knowledge of Sellers,
threatened between either Seller and any group of its Business Employees.

SECTION 3.16. Financial Matters.

(a)       The financial results in respect of the North American Servicing and
North American Lending and Mortgage Banking Business segments of the Parent and
its consolidated subsidiaries for the years ended December 31, 2006, 2007 and
2008 and for the six-month period ended June 30, 2009 contained in the Parent’s
reports on Forms 10-K and/or reported on the Parent’s website were prepared in
accordance with GAAP (except as permitted by the rules and regulations of the
Securities and Exchange Commission) and fairly present in all material respects
in accordance with applicable requirements of GAAP (subject to normal year-end
audit adjustments) the segment financial information with respect to such
segments for the periods presented therein.

(b)       The unaudited balance sheet of the Indian Subsidiary as of July 31,
2009 attached to this Agreement as Schedule 3.16(b) presents fairly in all
material respects the financial condition of the Indian Subsidiary as of such
date. As of the Closing Date, the Indian Subsidiary shall not have any
Liabilities required by GAAP to be reflected on a balance sheet of the Indian
Subsidiary other than those (1) reserved against or reflected on the unaudited
balance sheet of the Indian Subsidiary as at July 31, 2009 (the “Balance Sheet
Date”), (2) incurred in the Ordinary Course of Business since the Balance Sheet
Date or (3) that are not material.

SECTION 3.17. Taxes.

(a)       To the Knowledge of the Sellers, there are no material non-payments,
deficiencies or assessments of material Tax owed by the Sellers.

(b)       There is no ongoing or pending audit or investigation of the Sellers
by any Taxing Authority (including receipt by the Sellers of any written notice
from any Taxing Authority that it intends to conduct such an audit or
investigation) with respect to a material Tax item of the Sellers arising from
the Mortgage Business or the Acquired Assets, which Tax item would reasonably be
expected to materially adversely affect the

 

35



 

--------------------------------------------------------------------------------



Purchaser for any taxable period (or portion thereof) beginning on or after the
Closing Date.

(c)       All material Tax Returns required to be filed by the Indian Subsidiary
have been duly and timely filed (taking into account applicable extension
periods) with the appropriate Taxing Authority, all such material Tax Returns
are true, complete and correct in all material respects, and all material Taxes
owed by the Indian Subsidiary have been fully and timely paid.

(d)       No Acquired Asset is a contract, agreement, plan or arrangement
covering any person that, individually or collectively, could give rise to the
payment of any amount that would not be deductible by the Purchaser, the Seller
or the Indian Subsidiary by reason of Section 280G of the Code or be subject to
Section 4999 of the Code.

(e)       None of the Sellers is a “foreign person” within the meaning of
Section 1445 of the Code.

(f)        None of the Acquired Assets is an equity interest in an entity
taxable as a corporation (other than the Purchased Equity Interest),
partnership, trust or real estate mortgage investment conduit for U.S. federal
income tax purposes.

(g)       Except as disclosed on Section 3.17(g) of the Sellers Disclosure
Schedule, the Indian Subsidiary has not executed or entered into any agreement
with, or obtained any consents or clearances from, any Taxing Authority, or has
been subject to any ruling guidance specific to the Indian Subsidiary, that
would be binding on the Purchaser for any taxable period (or portion thereof)
beginning after the Closing Date.

SECTION 3.18. Purchased and Serviced Loans.

(a)       Books and Records. The Sellers have made available to the Purchaser
true and complete copies of all Servicing Agreements and all material amendments
thereto.

(b)       Mortgage Loan Compliance. Each Loan Application, Committed Loan, and
Purchased Loan, including in each case as applicable the related application and
loan documents, is in compliance in all material respects with all applicable
Laws and guidelines, procedures, rules, regulations and other requirements of
the Mortgage Programs and Mortgage Programs Sponsors, and, where applicable, HUD
Mortgage Insurance is in full force and effect with respect to such Purchased
Loan. The Sellers, and to their Knowledge, any predecessors in interest, have at
all times complied in all material respects with all applicable guidelines,
procedures, rules, regulations and other requirements of the Mortgage Programs,
the Mortgage Program Sponsors, Government Authorities and the Law, relating in
each case to the origination, underwriting and servicing of each Purchased Loan,
and each Purchased Loan complied in all material

 

36



 

--------------------------------------------------------------------------------



respects with Sellers’ underwriting policies in effect as of the origination
date of each such Purchased Loan.

(c)       No Recourse. Except for the obligations to participate in loss sharing
under the Fannie Mae Mortgage Program and participate in pass through amounts
with respect to Mortgages with HUD Mortgage Insurance backing securities
guaranteed by Ginnie Mae, obligations to make Advances and Liabilities arising
from a failure to perform obligations under the relevant Purchased Loans and the
Servicing Agreements, no Seller is subject to any recourse, repurchase or
indemnification obligation with respect to the Purchased Loans or Serviced Loans
that would constitute an Assumed Liability.

(d)       Licensing and Approvals. The Sellers, and to the Knowledge of the
Sellers, any predecessor in interest, have at all relevant times been (i)  in
material compliance with all applicable licensing requirements of the state in
which the Mortgaged Property relating to a Purchased Loan is located, and
(ii) duly organized and qualified to do business under the laws of such states,
except (in the case of this clause (ii)) where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.

(e)       Commitments. There exists a binding Contract providing for the
purchase of each Purchased Loan (and each mortgage loan subject to a Loan
Commitment) by an Investor or Mortgage Program Sponsor, or (with respect to Loan
Commitments) there are conditions to the funding of the mortgage loan subject to
such Loan Commitment that such a Contract exist, and, except for mortgage loans
subject to a Loan Commitment where no such Contract exists, each such Contract
is in full force and effect. Each Purchased Loan and Loan Commitment complies or
will comply with all applicable guidelines, procedures, rules, regulations and
other requirements of the applicable Mortgage Program Sponsor in all material
respects. No Investor or Mortgage Program Sponsor has, to the Knowledge of
Sellers, threatened not to purchase any Purchased Loan in accordance with such
Contracts.

(f)        Funding; Reimbursement. Except for the funding of any Committed Loan,
or the funding of any Purchased Loan which contemplates the periodic fundings of
advances for construction or rehabilitation and renovation or improvements, the
Sellers are under no obligation to make any future advance to any mortgagor
under any Purchased Loan or Committed Loan.

(g)       Advances. Each outstanding Advance has been made by Sellers in
material compliance with the requirements of the applicable Servicing
Agreements. Each Servicing Agreement that requires a Seller to make an Advance
incorporates a limitation on the Servicer’s obligation to make a nonrecoverable
advance, as defined in the Servicing Agreement. Each such Servicing Agreement
also provides a mechanism to recover Advances from certain pool resources,
including recoveries related to the applicable Serviced Loan. Each Servicing
Agreement also provides a mechanism to recover nonrecoverable advances on a
priority basis from collections not limited to the

 

37



 

--------------------------------------------------------------------------------



proceeds of the applicable loan or underlying collateral itself if such proceeds
are insufficient to recover such nonrecoverable advance.

(h)       Enforceability. Each Purchased Loan is evidenced by a promissory note
or other evidence of indebtedness and is secured by a duly recorded first
priority Mortgage on the real property and improvements described in or covered
by the related Mortgage. With respect to each Purchased Loan, each note,
Mortgage and related document, as applicable, has been duly and validly executed
by the Sellers (or Capmark Bank) and, to the Knowledge of the Sellers, by the
other parties thereto, and each is the legal, valid and binding obligation of
the maker thereof, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws related to or affecting the rights of
creditors generally and by general principles of equity. No Purchased Loan is
subject to any valid offset, defense or counterclaim with respect thereto.

(i)        No Breach. The Sellers have not breached in any material respect
their obligations under any Servicing Agreement which breach remains uncured,
and each Purchased Loan and Serviced Loan has been serviced by the Sellers in
all material respects in accordance with applicable Law. The economic value that
the Sellers enjoy from the Custodial Accounts do not violate any applicable
Laws as currently in effect or, in any material respect, any Mortgage Program or
Investor guidelines, procedures, rules, regulations or other requirements as
currently in effect.

(j)        No HUD Co-Insured Loans; No Single-Family Loans. None of the Serviced
Loans or Purchased Loans covered by HUD Mortgage Insurance is a loan co-insured
by HUD under the National Housing Act. None of the Serviced Loans or Purchased
Loans is secured by single family (i.e., one to four family) residential real
property.

(k)       No Delinquencies or Bankruptcy. There are no payment delinquencies
under any Purchased Loan. Neither of the Sellers has received, with respect to
any Purchased Loan, any: (i) written notice of any event (other than payments
due but not yet delinquent) that, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a material default,
breach an event of acceleration, (ii) any pending request for material
modification, extension, workout, foreclosure or deed in lieu of foreclosure, or
(iii) any notice that any Borrower is, or is about to become, a debtor in any
state or federal bankruptcy or insolvency or similar proceeding.

(l)        Whole Loans. Each Purchased Loan is a “whole loan” as such terms is
used in the industry.

(m)      Inquiries. Except as disclosed on Section 3.18(m) of the Sellers
Disclosure Schedule, within the past three (3) years, there have been no audits,
inquiries or investigations of the Sellers by any Mortgage Program Sponsor or
Investor, the result of which claimed a material failure to comply with
applicable Mortgage Program or

 

38



 

--------------------------------------------------------------------------------



Investor requirements or the Law, or resulted in (i) a request for the
repurchase of any Purchased Loan or Serviced Loan, (ii) any indemnification
obligation or (iii) the imposition of any penalty or other sanction in
connection therewith.

SECTION 3.19. Servicing Agreements and Securitizations.

(a)       Summary of Servicing Agreements. The information set forth in Schedule
1.1(vi), which identifies all Servicing Agreements, is true, complete and
correct in all material respects as of the date of this Agreement.

(b)       Representations and Warranties. The representations and warranties of
the Sellers and their Affiliates contained in Servicing Agreements were true and
correct when made and repeated.

(c)       Servicing Practices. The servicing practices used by the Sellers in
connection with the Servicing Agreements are in compliance in all material
respects with the requirements of the related Servicing Agreements and federal,
state and local laws, rules and regulations.

(d)       Covenants. The Sellers have complied in all material respects with
each of their respective covenants and agreements set forth in the Servicing
Agreements, except for such noncompliance as would not have a Material Adverse
Effect.

(e)       Defaults. Except as set forth in Section 3.19(e) of the Sellers
Disclosure Schedule, no servicer default, servicing termination, or similar
event under any Servicing Agreement and no event that with the giving of notice
or the passage of time or both would constitute any such event, has occurred and
is continuing as of the date of this Agreement and as of the Closing Date, and
the Sellers are not aware of any allegation that any such event has occurred and
is continuing as of the date of this Agreement or as of the Closing Date,
except, in each case, any such event that shall not cause a Material Adverse
Effect; provided that, for purposes of this representation and warranty, any
downgrade or withdrawal of the servicer rating of a Seller between the date of
this Agreement and the Closing Date, shall not, in and of itself, constitute a
Material Adverse Effect.

(f)        SEC Reporting. In connection with the Securitizations registered
under the Securities Act, the Sellers have provided all servicer reports that
were required to be prepared by the applicable Seller pursuant to any Servicing
Agreement that were to be included in any Form 8K (and/or Form 10D) or Form 10K
to the party designated for receipt in the applicable Servicing Agreement on a
timely basis and to the Knowledge of the Sellers, the information in such
reports, taken as a whole, did not contain an untrue statement of material fact
or omit to state a material fact required to be included in such servicer report
for the period covered by such servicing report, except to the extent any
failure would not have a Material Adverse Effect; provided that no
representation is made hereunder with respect to information provided by any
Person other than any of the Sellers. The appropriate officer of the applicable
Seller has provided the certification

 

39



 

--------------------------------------------------------------------------------



with respect thereto required by Section 302 of the Sarbanes Oxley Act of 2002
and Rules 13a, 14, or 15d, as applicable, under the Exchange Act Rules.

(g)       Proceedings. There are no pending or, to the Knowledge of the Sellers,
threatened proceedings, lawsuits, or administrative actions or investigations
alleging violations by a Seller of the Securities Act, the Exchange Act, the
Securities Act Rules or the Exchange Act Rules relating to any Securitizations.

(h)       Amendments. Except as set forth on Schedule 1.1(vi), no provision of
any Servicing Agreement has been amended, modified, waived or supplemented since
the original date thereof.

(i)        Securities Offerings. To the Knowledge of the Sellers, any
information prepared by or at the direction of the Sellers and included in any
prospectuses and any other offering documents or registration statements for the
offering of securities, and any amendments or supplements thereto, distributed,
delivered or filed in connection with Securitizations, as of their dates, did
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

SECTION 3.20. Disclaimer of Other Representations and Warranties. In connection
with the transactions under this Agreement, the Sellers are not making any
representation or warranty to the Purchaser whatsoever, express or implied,
except those representations and warranties of the Sellers explicitly set forth
in this Agreement or in the Sellers Disclosure Schedule or in any certificate or
other Transaction Document contemplated hereby and delivered by the Sellers in
connection herewith.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Sellers that the statements
contained in this Article IV are correct and complete, except as set forth in
the disclosure schedule delivered by the Purchaser accompanying this Agreement
with specific reference to the applicable section of this Article IV to which
the disclosures on such schedule relate (the “Purchaser Disclosure Schedule”).

SECTION 4.1. Organization and Qualification. The Purchaser is a limited
liability company duly organized, validly existing, and in good standing under
the Laws of the state of its jurisdiction of formation, with all requisite power
and authority to own, operate and lease its assets and properties and to carry
on its business as it is now being conducted.

 

40



 

--------------------------------------------------------------------------------



SECTION 4.2. Authorization.

(a)       The Purchaser has all necessary limited liability company power and
authority to execute and deliver this Agreement and the other Transaction
Documents and to perform its obligations hereunder and thereunder.

(b)       This Agreement has been duly and validly authorized, executed and
delivered by the Purchaser, and each of the other Transaction Documents, when so
executed and delivered by the Purchaser, will have been duly and validly
authorized, executed and delivered by the Purchaser, and assuming the due
authorization, execution and delivery by the other Parties to this Agreement and
the Transaction Documents, this Agreement constitutes, and the other Transaction
Documents when so executed and delivered will constitute, a valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its respective terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws now or hereafter in effect relating to creditors’ rights
generally, and to the extent that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

SECTION 4.3. No Violation. Except as set forth in Section 4.3 of the Purchaser
Disclosure Schedule, none of the execution and delivery of this Agreement or the
other Transaction Documents by the Purchaser, the performance by the Purchaser
of its obligations hereunder and thereunder nor the consummation by the
Purchaser of the transactions contemplated hereby and thereby will (a)  conflict
with or result in a breach of any provision of its Organizational Documents,
(b) conflict with or result in a breach of, or constitute a default (with or
without due notice or lapse of time or both) or result in or give any Person any
right of termination, cancellation, acceleration or modification under the
terms, conditions or provisions of any note, bond, Mortgage, indenture, or any
material License, lease or Contract to which the Purchaser is a party, or
(c) violate, in any material respect, any Law or Order of any Governmental
Authority.

SECTION 4.4. Consents and Approvals. Except as set forth in Section 4.4 of the
Purchaser Disclosure Schedule, no filing or registration with, notice to or
permit, authorization, waiver, consent or approval of any Person or any
Governmental Authority or Mortgage Program Sponsor is necessary for the
consummation by the Purchaser of the transactions contemplated by this Agreement
and the other Transaction Documents other than (a) consents and approvals of or
filings or registrations with the Federal Trade Commission and the DOJ pursuant
to the HSR Act, (b) requirements of federal and state securities laws, (c) the
Required Consents, and (d) consents, registrations, approvals, authorizations,
permits, filings or notifications which, in the aggregate, are not reasonably
likely to have a material adverse effect on the ability of the Purchaser to
consummate the transactions contemplated by this Agreement.

SECTION 4.5. Brokers’ Fees and Commissions. Neither the Purchaser nor any of its
Affiliates has any liability or obligation to pay any fees or commissions or any

 

41



 

--------------------------------------------------------------------------------



similar payment to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which the Sellers could become liable or
obligated.

SECTION 4.6. Legal Proceedings. There are no Legal Proceedings pending or, to
the Knowledge of the Purchaser, threatened against the Purchaser, nor is there
any Order outstanding against or relating to the Purchaser, any of which could
have a material adverse effect upon the Purchaser’s ability to perform its
obligations under this Agreement or any of the other Transaction Documents or
that would prevent the ability of the Purchaser to consummate the transactions
contemplated by this Agreement.

SECTION 4.7. Purchase for Investment. The Purchaser is acquiring the Purchased
Equity Interest for its own account for investment purposes and not with a view
toward or for sale in connection with any distribution thereof. The Purchaser
has such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of its investment in the Purchased
Equity Interest. The Purchaser is an “accredited investor” as defined in Rule
501 of the Securities Act. The Purchaser will not, directly or indirectly,
dispose of the Purchased Equity Interest except in compliance with applicable
federal and state and foreign securities Laws.

SECTION 4.8. Inspections; Limitation of Sellers Warranties. The Purchaser is an
informed and sophisticated participant in the transactions contemplated hereby
and has undertaken such investigation, and has been provided with and has
evaluated such documents and information, as it has deemed necessary in
connection with the execution, delivery and performance of this Agreement.
Except as otherwise expressly set forth in this Agreement, any Transaction
Document, any certificates delivered pursuant thereto, or the Sellers Disclosure
Schedule, the assets and business of the Sellers and the Indian Subsidiary being
acquired by the Purchaser at the Closing as a result of this Agreement and the
transactions contemplated hereby shall be acquired by the Purchaser on an
“as-is, where-is” basis and in their then present condition, and the Purchaser
shall rely solely upon its own examination thereof and the representations and
warranties set forth in Article III or in the Sellers Disclosure Schedule or in
any certificate or any other Transaction Document delivered by the Sellers.

SECTION 4.9. OFAC. Neither the Purchaser nor any of its subsidiaries nor, to the
knowledge of the Purchaser, any director, officer, agent, employee or Affiliate
of the Purchaser or any of its subsidiaries (a) is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), (b) appears on the Specially Designated Nationals
and Blocked Persons List of OFAC, or (c) is a party with which the Sellers are
prohibited to deal under the Laws of the United States. The monies used to fund
the purchase of the Acquired Assets are not derived from, invested for the
benefit of, or related in any way to, the governments of, or persons within, any
country (i) under a U.S. embargo enforced by OFAC, (ii) that has been designated
as a “non-cooperative country or territory” by the Financial Action Task Force
on Money Laundering, or (iii) that has been designated by the U.S. Secretary of
the Treasury as a “primary money-laundering concern.”

 

42



 

--------------------------------------------------------------------------------



ARTICLE V

COVENANTS

SECTION 5.1. Conduct of Business of the Sellers Prior to the Closing.

(a)       Except as contemplated by this Agreement or with the prior written
consent of the Purchaser (which consent shall not be unreasonably withheld),
during the period from the date of this Agreement to the Closing Date, the
Sellers shall, and shall cause the Indian Subsidiary to, (i) conduct the
Mortgage Business in the Ordinary Course of Business and use commercially
reasonable efforts to preserve substantially intact the Mortgage Business, the
Acquired Assets and the Properties of the Indian Subsidiary, (ii) perform the
obligations of Sellers under the Servicing Agreements, including funding
Advances, and (iii) maintain their respective books, accounts and records in
respect of the Mortgage Business, the Acquired Assets and the Properties of the
Indian Subsidiary in the Ordinary Course of Business.

(b)       Except as set forth on Schedule 5.1(b) or as otherwise provided in
this Agreement, the Sellers shall not, and shall cause the Indian Subsidiary not
to, take any of the following actions, prior to the Closing, without the prior
written consent of the Purchaser (which consent shall not be unreasonably
withheld):

(i)        issue, sell or pledge, or authorize or propose the issuance, sale or
pledge of additional shares of capital stock of the Indian Subsidiary of any
class or interests, or securities convertible into any such shares, or any
rights, warrants or options to acquire any such shares or other convertible
securities;

(ii)       redeem, purchase or otherwise acquire any outstanding shares of
capital stock of the Indian Subsidiary;

(iii)      propose or adopt any amendment to the Organizational Documents of the
Indian Subsidiary;

(iv)      declare, set aside or pay any dividend or other distribution in
respect of the capital stock of the Indian Subsidiary, other than in cash;

(v)       except in the Ordinary Course of Business or with respect to capital
projects approved prior to the date of this Agreement, enter into any agreement
or commitment involving an aggregate capital expenditure or commitment on the
part of the Indian Subsidiary exceeding $100,000;

(vi)      (A) sell, lease, transfer or otherwise dispose of any Purchased
Contracts or, except in the Ordinary Course of Business, any other Acquired
Assets or any Properties of the Indian Subsidiary to the extent the book value
of such Acquired Assets and/or Properties would exceed $100,000 individually or
in the aggregate, or (B) mortgage, pledge, encumber, or impose or suffer to be
imposed any material Liens (other than Permitted Liens) on, or

 

43



 

--------------------------------------------------------------------------------



license or lease, any material Acquired Assets or, in the case of the Indian
Subsidiary, its Properties;

(vii)     (A) enter into material Contracts with respect to the Mortgage
Business, except Contracts made in the Ordinary Course of Business or Contracts
not reasonably expected to require the payment by a Seller of more than
$1,000,000 in the aggregate in any year or (B) amend or modify, in each case in
any material respect, terminate (partially or completely), grant any material
waiver or give any material consent under, any material Contract with respect to
the Mortgage Business, except in the Ordinary Course of Business;

(viii)    other than in the Ordinary Course of Business, cancel or compromise
any debt or claim, or waive, or commit to waive or release any right, in an
amount exceeding $10,000 in respect of any individual Purchased Loan;

(ix)      breach or default under, in each case in any material respect, or take
or fail to take any action that (with or without notice or lapse of time or
both) would constitute a material breach of, or default under, any term or
provision of any material Contract or License relating to the Mortgage Business;

(x)       (A) with respect to the Indian Subsidiary, acquire (by merger,
amalgamation, consolidation, acquisition of equity securities or assets, or
other business combination) any corporation, partnership, limited liability
company or other business organization or division thereof, or (B) acquire any
amount of assets other than (1) any Mortgaged Property pursuant to the
administration of Purchased Loans in the Ordinary Course of Business and in
accordance with the applicable internal policies of the Sellers and the Indian
Subsidiary or (2) any Properties in the Ordinary Course of Business or (3) any
Properties acquired as a result of any foreclosure, deed-in-lieu of foreclosure
or the exercise of other remedies with respect to any Purchased Contract;

(xi)      with respect to the Indian Subsidiary, (A) issue any debt securities,
or (B) incur, assume or guarantee, or agree to incur, assume or guarantee, any
indebtedness for borrowed money, other than (1) pursuant to existing letters of
credit or guarantees of letters of credit or (2) in the Ordinary Course of
Business from any of its Affiliates; provided that all such Indebtedness to
Affiliates shall be satisfied or released prior to the Closing;

(xii)     adopt a plan of complete or partial liquidation, arrangement,
dissolution, merger, amalgamation, consolidation, restructuring,
recapitalization or other reorganization of the Indian Subsidiary;

(xiii)    make any material amendment to any Purchased Contract;

(xiv)    change any method of accounting or any accounting policy, except as may
be required by applicable Law or GAAP;

 

44



 

--------------------------------------------------------------------------------



(xv)     make any material change in the tax accounting policies or procedures
pursuant to which Purchased Contracts entered into by any of the Sellers or the
Indian Subsidiary are characterized for tax purposes;

(xvi)    with respect to the Indian Subsidiary, (A) make, change or revoke any
Tax election of the Indian Subsidiary, settle or compromise any Tax claim or
liability of the Indian Subsidiary, or change (or make a request to any taxing
authority to change) any material aspect of the Indian Subsidiary’s method of
accounting for Tax purposes, or (B) prepare or file any material Tax Return of
the Indian Subsidiary (or any amendment thereof) unless such Tax Return shall
have been prepared in a manner consistent with past practice (unless otherwise
required by applicable Law);

(xvii)   with respect to the Indian Subsidiary, assume, guarantee, endorse or
otherwise agree to become responsible for payment or performance obligations of
any other Person;

(xviii)  except in connection with or under any Mortgage Program, acquire from
any third party any portfolio of Purchased Loans;

(xix)    deviate from or change in any material respect, its standard forms of
documentation used in or by the Mortgage Business;

(xx)     enter into any other material agreements, commitments or Contracts with
respect to the Mortgage Business or the Indian Subsidiary, except agreements,
commitments or Contracts made in the Ordinary Course of Business;

(xxi)    (A) increase in any material respect the compensation payable or to
become payable to any Business Employee, or (B) increase the coverage or
benefits available under any (or create any new) Benefit Plan, other than, in
the case of clauses (A) and (B), (1) in the Ordinary Course of Business, (2) as
required by applicable Laws, or (3) as contemplated by this Agreement;

(xxii)   settle, release or forgive any material Legal Proceedings relating to
the Acquired Assets, Assumed Liabilities or Properties of the Indian Subsidiary;

(xxiii)  issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) or customers of the Mortgage Business or the Indian Subsidiary
without the prior approval of Purchaser, except for communications in the
Ordinary Course of Business that do not relate to the transactions contemplated
by this Agreement;

(xxiv)  sell, dispose of, or lease the Horsham Premises or the Leased Premises;
or

 

45



 

--------------------------------------------------------------------------------



(xxv)   enter into an agreement or commitment (other than as specifically
contemplated by this Agreement) to do any of the things prohibited by the
preceding clauses (i) through (xxiv) of this Section 5.1(b).

(c)       Except as required by Law or the Mortgage Program Sponsors, between
the date of this Agreement and the Closing, the Sellers (i) shall not (with
respect to the Mortgage Business) change in any material respect its credit,
pricing policies or collateral eligibility standards or credit quality
classifications and (ii) shall approve credit applications with respect to the
Mortgage Banking Business in compliance, in all material respects, with
standards of evaluating, originating, underwriting and funding new business
applied in the Ordinary Course of Business.

(d)       The Sellers shall provide Purchaser promptly with copies of any
notices sent to or received from any Governmental Authority, or relating to the
failure or cessation of service, or litigation in connection with the Horsham
Premises or the Leased Premises.

SECTION 5.2. Access to Information.

(a)       Between the date of this Agreement and the Closing Date, upon
reasonable notice and at reasonable times without significant disruption to the
businesses of the Sellers or the Indian Subsidiary, the Sellers will give, and
Parent will cause the Indian Subsidiary to give, the Purchaser and its
Representatives reasonable access to all offices, properties, facilities,
personnel, books and records, Contracts, and documents of or pertaining to the
Mortgage Business (and shall provide the Purchaser with reasonable access to
Business Employees), and will permit the Purchaser to make and will fully
cooperate with regard to such inspections as it may reasonably require. The
Purchaser will treat and hold all information it receives from either of the
Sellers or the Indian Subsidiary in the course of the reviews contemplated by
this Section 5.2 as Confidential Information and will not use any of the
Confidential Information except in connection with this Agreement, and, if this
Agreement is terminated for any reason whatsoever, will return to the Sellers or
the Indian Subsidiary, as applicable, all tangible embodiments (and all copies)
of the Confidential Information that are in its possession.

(b)       Following the Closing, each Party shall afford the other Party and its
Representatives during normal business hours, reasonable access to the Mortgage
Business Books and Records in its possession with respect to periods on or prior
to the Closing and the right to make copies and extracts therefrom, to the
extent that such access may be reasonably required by the requesting Party in
connection with (i) compliance with the requirements of Law or any Governmental
Authority or Mortgage Program Sponsor, (ii) any actual or threatened Legal
Proceedings, (iii) the calculation of the Adjustment Amount, the Accruals, the
Retention Adjustment Amount, the Servicing Adjustment Amount or the June Data
Tape Adjustment Amount (or the confirmation or the resolution of any dispute in
respect of the calculation thereof) in accordance with Section 2.4, or
(iv) amounts payable and the calculations of the amounts under the DUS Note, the
Dynex Fannie Mae Note, the Dynex Freddie Mac Note. Further each Party

 

46



 

--------------------------------------------------------------------------------



agrees for a period extending three (3) years after the Closing Date (or for
such longer period as such Party is required to keep books, records and other
data under Law) not to destroy or otherwise dispose of any such books and
records unless such Party shall first offer in writing to surrender such books,
records and other data to the other Parties and such other Parties shall not
agree in writing to take possession thereof during the ten (10) day period after
such offer is made.

(c)       If, in order to properly prepare its financial statements and/or any
documents or reports required to be filed with any Governmental Authority or
Mortgage Program Sponsor, or to fulfill its obligations hereunder, it is
necessary that a Party be furnished with additional information, documents or
records relating to the Mortgage Business not referred to in subsection (b)
above, and such information, documents or records are in the possession or
control of any other Party, such other Party shall use its commercially
reasonably efforts to furnish or make available such information, documents or
records (or copies thereof) at the recipient’s reasonable request and out of
pocket cost and expense. Any information obtained by either Party in accordance
with this paragraph shall be treated as Confidential Information and held
confidential by such Party in accordance with Section 5.8 and Section 5.10.

SECTION 5.3. All Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the Parties hereto agrees to use all commercially reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper and advisable under applicable Laws and this
Agreement to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement, including satisfaction of the
Closing conditions set forth below, and shall not take or fail to take any
commercially reasonable action that could reasonably be expected to result in
the non-fulfillment of any such Closing conditions. Without limiting the
generality of the foregoing, the Parties agree to commence promptly following
the execution and delivery of this Agreement such commercially reasonable
efforts with respect to obtaining all Required Consents and Licenses, including
those described in Section 5.4, necessary to satisfy such Closing conditions. If
at any time after the Closing any further commercially reasonable action is
necessary or desirable to carry out the purposes of this Agreement, including
the execution of additional instruments, the Parties shall take all such
necessary action without further consideration.

SECTION 5.4. Consents and Approvals; Purchased Contracts.

(a)       The Parties will each cooperate with one another and use all
commercially reasonable efforts to, promptly following the execution and
delivery of this Agreement, prepare all necessary documentation (including
furnishing all information required under the HSR Act or by the Mortgage Program
Sponsors), to give any notices to, to effect promptly all necessary filings and
to obtain all necessary Licenses, consents, approvals, Orders and authorizations
of, or any exemptions by, all third parties, Governmental Authorities and
Mortgage Program Sponsors necessary to consummate the transactions contemplated
by this Agreement or the other Transaction Documents or otherwise reasonably
required in connection therewith. Without limiting the generality of

 

47



 

--------------------------------------------------------------------------------



the foregoing, each of the Parties will file any notification and report forms
and related material that it may be required to file with the Federal Trade
Commission and the DOJ under the HSR Act, will use all commercially reasonable
efforts to obtain a waiver from the applicable waiting period, and will make any
further filings pursuant thereto that may be necessary, proper, or advisable in
connection therewith, and comply at the earliest practicable date with any
request of additional information received from the Federal Trade Commission or
the Antitrust Division of the DOJ pursuant to the HSR Act. Each Party will keep
the other Parties apprised of the status of any inquiries made of such Party by
the Mortgage Program Sponsors or any Governmental Authority or members of their
respective staffs with respect to this Agreement or the transactions
contemplated hereby.

(b)       At the Closing, effective as of the Closing Date, the Sellers shall
assign to the Purchaser all of their rights and obligations (to the extent
constituting Acquired Assets and Assumed Liabilities, respectively) under the
Purchased Contracts. Notwithstanding the foregoing, to the extent that any
Purchased Contract is not assignable without the consent of a third party, this
Agreement shall not constitute an assignment or an attempted assignment thereof
if such assignment or attempted assignment would constitute a breach thereof or
a default thereunder. The Sellers and the Purchaser shall use commercially
reasonable efforts to obtain the consent of such third parties to the assignment
of any such Purchased Contract to the Purchaser in all cases in which such
consent is or may be required for such assignment.

(c)       For purposes of this Agreement (including Section 5.3 and this
Section 5.4), neither “commercially reasonable efforts” nor “commercially
reasonable actions” shall require the payment of any fees or financial
accommodations other than (i) customary regulatory filing fees and (ii) fees or
financial accommodations specifically required by this Agreement (including
Sections 5.4(g)(i) and 10.4) or any Transaction Document.

(d)       If any such necessary Licenses, consents, approvals, Orders and
authorizations of, or any exemptions by, all third parties, Governmental
Authorities and Mortgage Program Sponsors shall not be obtained by the Closing,
the Sellers and the Purchaser shall cooperate in any reasonable arrangement
designed to provide for the Purchaser (i) the ability to use the Licenses of
Sellers to conduct the Mortgage Business in the same manner and to the same
extent as the same was conducted prior to the date of this Agreement (taking
into account the services provided by Sellers under the Transition Services
Agreement) and (ii) the benefits and obligations intended to be assigned to and
assumed by the Purchaser under the relevant Purchased Contract or License,
including enforcement for the account of the Purchaser (and at the Purchaser’s
expense) of any and all rights of the Sellers against the other party thereto
arising out of the breach or cancellation thereof by such other party or
otherwise, provided that no such arrangement shall be deemed to satisfy the
conditions to the obligations of the Purchaser under this Agreement set forth in
Sections 6.1(g) and (i).

(e)       Following the Closing, in the event any amount due under a Purchased
Contract or otherwise to a Party in accordance with the terms of this

 

48



 

--------------------------------------------------------------------------------



Agreement or the other Transaction Documents is paid to another Party, such
other Party shall promptly remit such amount to the Party to which such amount
was due.

(f)        In the event of any Insolvency Proceeding in respect of any Seller
following the date of this Agreement, the Sellers shall use commercially
reasonable efforts to seek all required approvals, including the Bankruptcy
Court Order, from the applicable bankruptcy court of the transactions
contemplated by this Agreement and the other Transaction Documents. The
Purchaser agrees that it will promptly take such actions as are reasonably
requested by the Sellers to assist in obtaining such required approvals.

(g)       Purchaser agrees and acknowledges that Sellers and/or their Affiliates
are parties to Contracts for products, materials and/or services that are used
and/or sold by or provided both to the Mortgage Business and to other businesses
(the “Remaining Business”) of Sellers and/or their Affiliates not included in
the Mortgage Business (collectively, the “Straddle Contracts”). The Straddle
Contracts that will be included in the Purchased Contracts (including those
Purchased Contracts relating to the Purchased IT Systems) and assigned to
Purchaser are designated with a “(” on the applicable Sections of the Disclosure
Schedules (the “Purchased Straddle Contracts”). The Straddle Contracts that are
not included in the Purchased Contracts and will not be assigned by Sellers or
their Affiliates to Purchaser are listed on Section 5.4(g) of the Sellers
Disclosure Schedule (collectively, the “Retained Straddle Contracts”).
Purchaser, in the case of the Purchased Straddle Contracts, and Sellers and
their Affiliates, in the case of the Retained Straddle Contracts, shall each use
their respective commercially reasonable efforts to take such commercially
reasonable actions as may be reasonably requested by the other party (the
“Seeking Party”), and to otherwise cooperate with such Seeking Party, in
connection with such Seeking Party’s efforts to enter into a separate agreement
(or, with the mutual agreement of the parties, an amendment) with the other
party or parties to any Straddle Contract (each such party, a “Vendor”) with
respect to the products, materials and/or services covered by such Straddle
Contract as they relate to or are used by the Mortgage Business, in the case of
the Retained Straddle Contracts, or the Remaining Business, in the case of the
Purchased Straddle Contracts. To the extent the Seeking Party is not able to
enter into a separate agreement, or the parties are unable to enter into a
mutually agreeable amendment, with any Vendor with respect to the products,
materials and/or services covered by a Straddle Contract, including with respect
to Straddle Contracts for which products, materials and/or services are included
in the Services (as defined in the Transition Services Agreement), the
Purchaser, in the case of the Purchased Straddle Contracts, or the Seller, in
the Case of the Retained Straddle Contracts, shall, for a period not to exceed
twelve (12) months following the Closing Date, use commercially reasonable
efforts to provide the Seeking Party with the rights and benefits under such
Straddle Contract to the same extent the Mortgage Business (in the case of the
Retained Straddle Contracts) or the Remaining Business (in the case of the
Purchased Straddle Contracts) enjoyed those rights and benefits prior to the
Closing (whether under the Transition Services Agreement or otherwise),
including obtaining such products, materials and/or services from the Vendor on
behalf of the Seeking Party

 

49



 

--------------------------------------------------------------------------------



under each Straddle Contract on the same terms as in effect as of the Closing
(subject to the Seeking Party’s agreement to bear, and bearing of, the related
costs, burdens and obligations of such Straddle Contract associated with
obtaining such rights and benefits for the account of the Seeking Party);
provided, however, that the Sellers, on the one hand, and the Purchaser, on the
other hand, shall (i) each pay or satisfy fifty percent (50%) of the consent,
sublicening, assignment and other one-time fees and costs incurred by Purchaser
(in the case of the Purchased Straddle Contracts) or the Sellers and their
Affiliates (in the case of the Retained Straddle Contracts) in connection with
the foregoing, and (ii) comply with all of the terms and conditions of each
Straddle Contract (as applicable) as if the Seeking Party were a party thereto
to the extent required for the applicable Purchaser (in the case of the
Purchased Straddle Contracts) or the Sellers and their Affiliates (in the case
of the Retained Straddle Contracts) to maintain the applicable Straddle Contract
and to procure the goods and/or services on behalf of the Seeking Party under
each such Straddle Contract.

(h)       (i) Pursuant to the rights granted to Capmark Finance under
Section 9.3 of the Contribution Agreement (as hereinafter defined), Capmark
Finance shall and hereby does, subject to the occurrence of the Closing,
transfer to Purchaser and its Affiliates a continuing perpetual, non-exclusive,
non-transferable, unlimited use and unlimited user and user type,
non-assessable, irrevocable (except in the case of a material breach by
Purchaser of this Agreement), worldwide, fully-paid, non-sublicensable,
multi-site and enterprise-wide license (and sublicense with respect to third
party software) to: (a) use the Software (as defined below) and the related
documentation in the operation of the businesses of Purchaser and its
Affiliates, including to provide imaging services to third party customers of
Purchaser and its Affiliates; (b) at no additional cost, to transfer to, and
operate the Software on, a different operating system and/or on different
equipment in connection with the permitted used described in the preceding
clause (a); (c) make as many copies of the Software and related documentation as
Purchaser deems necessary for production, testing, disaster recovery, disaster
recovery testing, backup, training and education, development and archival
purposes, without expanding the permitted uses described in the preceding clause
(a); and (d) modify and adapt the Software, and to combine the Software with
third party software products, provided that such modified, adapted and combined
versions of the Software or derivative works created thereby are used within the
businesses of Purchaser and its Affiliates. Without limiting the generality of
the foregoing the term “enterprise-wide” shall mean the right to use the
Software within the entire spectrum of business and operational activities
relating to the businesses of Purchaser and its Affiliates, now and in the
future, directly or indirectly. “Software” as used in this Section 5.4(h) shall
mean the Software (as such term is defined in the Contribution Agreement)
assigned to Epitome Systems, Inc. (f/k/a Business Process Technologies, Inc.)
(“Epitome”) pursuant to that certain Asset Contribution Agreement dated as of
October 30, 2003 by and between Epitome Systems, Inc. (f/k/a Business Process
Technologies, Inc.) and Capmark Finance, Inc. (f/k/a GMAC Commercial Mortgage
Corporation), as amended (the “Contribution Agreement”), including any
enhancements thereto as to which Seller has the right to license, in both object
and source code, and shall include any and all tools, utilities, monitoring
software

 

50



 

--------------------------------------------------------------------------------



and other items used by Epitome to support and maintain the foregoing Software.
Purchaser and its Affiliates acknowledge and agree that the license transferred
herein shall at all times be subject to the Covenant Not to Compete set forth in
Section 9.1 of the Contribution Agreement. Notwithstanding anything herein to
the contrary, (x) Purchaser acknowledges and agrees that Capmark Finance will
also retain its license to the Software as provided for in the Contribution
Agreement, and (y) the license to Purchaser and its Affiliates shall be
independent of the license to Capmark Finance and shall not terminate upon any
termination of the license to Capmark Finance.

(ii)       Capmark Finance expressly waives and disclaims any right or remedy it
may have to de-install or disable the Software or any portion thereof without
due process of law. Furthermore, Capmark Finance represents and warrants that it
will not knowingly (which, for purposes herein, shall include any publicly known
Disabling Codes in which there are patches or fixes to correct or ameliorate
such Disabling Codes) or intentionally incorporate or transmit to Purchaser any
virus, timer, clock, counter, time lock, time bomb, Trojan horse, worm, file
infector, boot sector infector or other limiting design, instruction or routine
including surveillance software or routines or data gathering or collecting
software or devices that could, if triggered, erase data or programming, collect
data in a surveillance or other capacity, have an adverse impact on the
Software, or cause the Software to become inoperable or otherwise incapable, in
whole or in part, of being used in the full manner for which the Software was
intended to be used (a “Disabling Code”), including any limitations that are
triggered by, as applicable: (a) the Software being used or copied a certain
number of times, or after the lapse of a certain period of time; (b) the
Software being installed on or moved to a central processing unit or system that
has a serial number, model number or other identification different from the
central processing unit or system on which the Software originally was
installed; or (c) the occurrence or lapse of any similar triggering factor or
event. If Capmark Finance introduces a Disabling Code into the Software in
breach of this warranty, at its sole cost and expense, Capmark Finance shall, as
applicable: (1) take all steps necessary to test for the presence of Disabling
Codes; (2) furnish to Purchaser a new copy of the Software without the presence
of Disabling Codes; (3) install and implement such new copy of the Software at
Purchaser; and (4) restore any and all imaged and other data and programming
lost by Purchaser as a result of such Disabling Code. Capmark Finance makes no
other representations or warranties, whether express, implied or statutory,
regarding or relating to any of the Software or otherwise regarding or relating
to this Agreement, including any implied warranties of merchantability, fitness
for a particular purpose or non-infringement.

 

(iii)      The Sellers will use commercially reasonable efforts to cooperate and
cause Epitome to execute a license agreement for the Software with Purchaser
containing commercially reasonable terms and conditions. Notwithstanding
anything herein to the contrary, the terms and conditions of this Section 5.4(h)
shall be effective as of the Closing, and shall not be diminished or affected in
the event Purchaser and Epitome fail to enter into such license agreement.

 

51



 

--------------------------------------------------------------------------------



SECTION 5.5. Public Announcements. At all times at, before and after the
Closing, the Purchaser and the Sellers will consult with each other and will
mutually agree (the agreement of each Party not to be unreasonably withheld)
upon the content and timing of any press release or other public statements
(including statements and releases to employees) with respect to the
transactions contemplated by this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation and
agreement, except (a) as may be required by any Party by applicable Law or by
obligations pursuant to any listing agreement with any securities exchange or
any stock exchange regulations or (b) as part of any communications or
disclosures necessary to implement the provisions of this Agreement, including
the making of any required filings with (or participating in meetings with) any
Governmental Authority; provided, however, that the Purchaser and the Sellers
will give prior notice to the other Party of the content and timing of any such
press release or other public statement required by applicable Law or by
obligations pursuant to any listing agreement with any securities exchange or
any stock exchange regulations, or communications or disclosures under the
preceding clause (b). Each Party will also obtain the other Party’s prior
approval (such approval not to be unreasonably withheld) of any press release to
be issued immediately following the Closing announcing the consummation of the
transactions contemplated by this Agreement.

SECTION 5.6. Disclosure Supplements. From time to time prior to the Closing, the
Sellers will supplement or amend the Disclosure Schedule with respect to any
matter which, if existing or occurring at or prior to the date of this
Agreement, would have been required to be set forth or described in the
Disclosure Schedule or which is necessary to correct any information in the
Disclosure Schedule which has been rendered inaccurate by an event occurring
after the date of this Agreement; provided that, except to the extent expressly
provided in Section 2.2(e), the delivery by Sellers of any supplement, amendment
or notice pursuant to this Sections 5.6 or 5.13 shall not be effective to
(a) limit or otherwise modify or affect (i) the representations or warranties of
the Sellers, (ii) the conditions to the obligations of the Purchaser hereunder
or (iii) the remedies available hereunder to the Purchaser, or (b) increase or
expand the Assumed Liabilities from what they would have been prior to any such
supplement, amendment or notice.

SECTION 5.7. Employee Benefit Matters.

(a)       Employees. The Purchaser agrees to offer employment to each of the
employees of the Sellers and their Affiliates (other than the Indian Subsidiary)
who provides services exclusively or primarily with respect to the Mortgage
Business and who is listed on Section 5.7(a) of the Sellers Disclosure Schedule
(each, a “Business Employee”), for employment with the Purchaser or its
Affiliates effective on the Closing Date. Each such offer shall be made no later
than ten (10) days prior to the Closing Date, and shall provide for (i) base
salary and retention bonus opportunity which are no less favorable as the
respective Base Salary Amount and unpaid Retention Bonus Amount for such
Business Employee and (ii) benefits under employee benefit plans that are
comparable in the aggregate to those currently provided by the Sellers to the
Hired Employees based on the aggregate cost of such benefits to any particular
Seller with

 

52



 

--------------------------------------------------------------------------------



respect to the Hired Employees as of the Closing Date (the “Purchaser Plans”).
The terms and conditions of each such offer shall not require additional service
or performance conditions beyond those required under the terms of each Hired
Employee’s existing agreement; provided, however, that Purchaser may adjust its
offer in any respect that it deems necessary or appropriate in order to comply
with code Section 409A, in its sole discretion. The Purchaser shall include in
any such offer of employment a provision to the effect that acceptance of such
offer shall constitute a resignation of employment with the Sellers and their
Affiliates effective immediately before the Closing Date without any obligation
on the part of any of the Sellers or their Affiliates to provide Retention Bonus
Amounts to the accepting Business Employee under a Benefit Plan or otherwise in
connection with such Business Employee’s termination of employment with the
Sellers.  The Sellers and the Purchaser shall reasonably cooperate so that the
Purchaser can fulfill its obligations under this Section 5.7(a).  Each Business
Employee that accepts an offer of employment with the Purchaser pursuant to this
Section 5.7(a) shall be deemed a “Hired Employee. The Purchaser and the Sellers
agree to reasonably cooperate to provide such information (including information
relating to co-payments, deductibles and out-of-pocket expenses for health
benefits provided to Hired Employees) and work in good faith to effectuate an
orderly and efficient transition of benefits (including welfare benefits)
provided to the Hired Employees on and following the Closing Date. Nothing in
this Section 5.7 shall require the continuation by the Sellers or the Purchaser
of any particular benefit plan or program.

(b)       If a Hired Employee is employed by the Purchaser on the date prior to
such Hired Employee’s unpaid Retention Bonus Amount becoming payable to such
Hired Employee pursuant to the terms and conditions applicable to such Retention
Bonus Amount, the Purchaser shall be obligated to pay to such Hired Employee
such Hired Employee’s unpaid Retention Bonus Amount when due and payable as set
forth on Schedule 1.1(ix). If the Purchaser shall fail to pay a Hired Employee’s
full unpaid Retention Bonus Amount pursuant to the preceding sentence or any
portion of such Retention Bonus Amount is forfeited or ceases to be payable for
any reason, the Purchaser shall reimburse the Sellers for 56.7% of such unpaid
portion of the Retention Bonus Amount applicable to such Hired Employee within
thirty (30) days after the due date of such payment; provided that such
reimbursement need not be made until the Retention Adjustment Amount becomes
binding upon the Parties pursuant to Section 2.4.

(c)       401(k) Plan. The Purchaser agrees to take such actions as may be
necessary, effective no later than ninetieth (90th) day following the Closing
Date, to permit the Hired Employees to make a directed transfer or a rollover of
a distribution (including in each case outstanding loan balances) from the
Sellers’ 401(k) plan to the Purchaser’s 401(k) plan.

(d)       Service. The Purchaser shall recognize and provide credit for, and
cause its Affiliates and any Purchaser Plan (including any such plans or
arrangements providing vacation, paid time off, sick pay, severance, disability
or retirement benefits but excluding, in any event, any equity incentive plans
or arrangements) to recognize and provide credit for, all service of each Hired
Employee with the Sellers and its subsidiaries

 

53



 

--------------------------------------------------------------------------------



and their respective predecessors prior to the Closing Date for purposes of
eligibility and vesting under such Purchaser Plan to the extent past service was
recognized for such Hired Employee under the comparable plans of any Seller
immediately prior to the Closing. Notwithstanding the foregoing, nothing in this
Section 5.7(d) shall be construed to require crediting of service that would
result in duplication of benefits.

(e)       Vacation. Effective as of the Closing Date, the Purchaser shall assume
and honor, or cause its Affiliates to honor, the vacation and paid time off of
the Hired Employees with respect to service with the Sellers or their Affiliates
as of immediately prior to the Closing Date. The Purchaser shall indemnify and
hold harmless each Seller and its or their Affiliates from and against any
Liabilities with respect to such accrued vacation or accrued time off (and any
related payment obligation of the Sellers or their Affiliates), resulting
directly or indirectly from the termination of employment of a Hired Employee on
or after the Closing Date.

(f)        Spending Accounts. Effective as of the Closing Date, the Purchaser
shall assume, honor and be solely responsible for the Hired Employees’ elections
for the calendar year in which the Closing Date occurs with respect to the
healthcare spending account and the dependent care flexible spending account
(the “Spending Accounts”) under the Benefit Plans. In the event that, as of the
Closing Date, the aggregate amount withheld by the Sellers or their Affiliates
from the Hired Employees’ compensation with respect to the Spending Accounts
during the calendar year in which the Closing Date occurs exceeds the amount
reimbursed to the Hired Employees in such calendar year, the Sellers shall remit
the amount of the excess to the Purchaser promptly following the Closing Date.
In the event that, as of the Closing Date, the aggregate amount withheld by the
Sellers or their Affiliates from the Hired Employees’ compensation with respect
to the Spending Accounts during the calendar year in which the Closing Date
occurs is less than the amount reimbursed to the Hired Employees in such
calendar year, the Purchaser shall remit to the Sellers the amount of such
unfunded reimbursements promptly following the Closing Date.

(g)       WARN. The Purchaser shall indemnify and hold the Sellers harmless
from, and none of the Sellers shall have any responsibility with respect to, any
Liabilities arising under the Worker Adjustment and Retraining Notification Act
of 1988 and similar state and local rules, statutes and ordinances
(collectively, “WARN”) as a result, in whole or in part, of any terminations of
employment of Business Employees occurring on or following the Closing Date. The
Sellers shall indemnify and hold the Purchaser harmless from, and the Purchaser
shall not have any responsibility with respect to, any Liabilities arising under
WARN resulting from any actions taken by either Seller prior to the Closing
(determined without regard to any employment terminations occurring on the
Closing Date or thereafter).

(h)       Third Party Beneficiaries. Nothing contained in this Section 5.7 shall
(i) give any Person who is not a party to this Agreement any right to enforce
the provisions of this Agreement, including this Section 5.7, (ii) be construed
as an amendment of any Benefit Plan or Non-U.S. Benefit Plan, or (iii) confer
upon any current

 

54



 

--------------------------------------------------------------------------------



or former employee any right to employment or continued employment for any
period of time by reason of this Agreement, or any right to a particular term or
condition of employment.

SECTION 5.8. Confidentiality.

Each Party that is a Recipient will hold, and will cause its Affiliates and
Representatives to hold, all Confidential Information in strict confidence from
any other Person (other than any such Affiliate or Representative).
Notwithstanding the foregoing, a Recipient may disclose Confidential Information
to the extent (a) necessary to obtain any License, approval, consent or waiver
required or reasonably desired in connection with this Agreement, the
Transaction Documents or the transactions contemplated hereby or thereby,
(b) consented to in writing by the Disclosing Party prior to such disclosure,
(c) required by Law, (d) in connection with the preparation or filing of, or
statement, report, notice or notification to (whether oral or written), any
Governmental Authority, including, any state or Federal banking authority or
regulator, the IRS, the Securities and Exchange Commission, the Financial
Industry Regulatory Authority and any state securities commission, (e) to any
lender or financing source in connection with any financing, or (f) necessary in
connection with any Legal Proceeding in respect of this Agreement, the
transactions contemplated by this Agreement, or in defending or asserting any
claim or Legal Proceeding relating to the Mortgage Business.

In the event the transactions contemplated hereby are not consummated, upon the
request of a Disclosing Party, the Recipient will, and will cause its Affiliates
and Representatives to, promptly (and in no event later than five (5) Business
Days after such request) redeliver or, at its option, destroy, or cause to be
redelivered or, at its option, destroyed, all written Confidential Information
furnished by another Party in connection with this Agreement or the transactions
contemplated hereby, and, except to the extent required to retain copies of such
documents and information pursuant to any Party’s regular document retention
procedures and practices, destroy or cause to be destroyed all notes, memoranda,
summaries, analyses, compilations and other writings related thereto or based
thereon.

SECTION 5.9. Control of Business. Except as otherwise set forth in this
Agreement, the Purchaser acknowledges on behalf of itself and its Affiliates and
their respective directors, officers, employees, Affiliates, agents,
Representatives, successors and assigns that the operation of the Mortgage
Business remains in the dominion and control of the Sellers until the Closing
and that none of the foregoing Persons will provide, directly or indirectly, any
directions, orders, advice, aid, assistance or information to any director,
officer or employee of either of the Sellers or the Indian Subsidiary or solicit
or request, directly or indirectly, any information relating to the Mortgage
Business from any director, officer or employee of the Seller or the Indian
Subsidiary, except as specifically contemplated or permitted by this Agreement
or as otherwise consented to in advance by an authorized officer of a Seller.

SECTION 5.10. Non-Solicitation; Additional Confidentiality Provisions.

 

55



 

--------------------------------------------------------------------------------



(a)       From the Closing Date until the third (3rd) anniversary of the Closing
Date, the Sellers shall not (and shall cause their respective Affiliates not to)
directly or indirectly cause, solicit, induce or encourage any employees of the
Indian Subsidiary or the Mortgage Business to leave such employment or hire,
employ or otherwise engage any such individual, provided that nothing in this
paragraph (a) shall prohibit the Sellers from soliciting or hiring any employee
of the Indian Subsidiary or the Mortgage Business that is responding to a job
opportunity advertisement directed to the general public rather than targeting
employees of the Indian Subsidiary or the Mortgage Business.

(b)       From the date of this Agreement until the Closing Date, the Purchaser
and the Sellers shall not directly or indirectly cause, solicit, induce or
encourage any employees of the Sellers, the Indian Subsidiary or the Mortgage
Business to leave such employment, provided that nothing in this paragraph (b)
shall prohibit the Purchaser from soliciting Business Employees in connection
with offers of employment commencing on or after the Closing Date or from
soliciting or hiring any employee that is responding to a job opportunity
advertisement directed to the general public rather than targeting employees of
the Sellers, the Indian Subsidiary or the Mortgage Business.

(c)       From the Closing Date until the third (3rd) anniversary of the Closing
Date, the Purchaser shall not directly or indirectly cause, solicit, induce or
encourage any employees of the Sellers to leave such employment or hire, employ
or otherwise engage any such individual, provided that nothing in this paragraph
(c) shall prohibit the Purchaser from soliciting or hiring Business Employees in
connection with offers of employment commencing on or after the Closing Date or
from soliciting or hiring any employee of the Sellers that is responding to a
job opportunity advertisement directed to the general public rather than
targeting employees of the Sellers.

 

(d)

Notwithstanding anything to the contrary in this Agreement:

(i)        The Sellers shall not (and shall cause their respective Affiliates,
directors, officers, employees and representatives not to), directly or
indirectly, disclose, reveal, divulge or communicate to any Person any Mortgage
Business Confidential Information (as defined below) except to the extent, if
any, such disclosure is required by applicable Law or in connection with
performing its obligations under this Agreement, including obtaining any
consents or approvals (provided that in the event disclosure is required by
applicable Law, the Sellers shall, to the extent possible, provide the Purchaser
with prompt notice of such requirement prior to making any disclosure so that
Purchaser may seek an appropriate protective order). For purposes of this
Section, “Mortgage Business Confidential Information” means any information with
respect to the Mortgage Business (including methods of operation, customers,
customer lists, fees, costs, know-how, plans, Contracts, and servicing files);
provided that Sellers shall not be prohibited under this paragraph from
disclosing any of the foregoing information to the extent that it (A) is
generally available to the public on the date

 

56



 

--------------------------------------------------------------------------------



of this Agreement or (B) becomes generally available to the public other than as
a result of a disclosure not otherwise permissible hereunder.

(ii)       Restrictions imposed on the Purchaser under this Agreement with
respect to disclosure of Mortgage Business Confidential Information shall
terminate at the Closing.

(e)       The Parties acknowledge and agree that any remedy at Law for any
breach of the provisions of this Section 5.10 may be inadequate, and hereby
consent to the granting by any court of an injunction or other equitable relief,
without the necessity of actual monetary loss being proved, in order that the
breach or threatened breach of such provision may be effectively restrained.

SECTION 5.11. Non-Competition. From the Closing Date until the third (3rd)
anniversary of the Closing Date, the Sellers shall not own, manage, operate,
control or participate in the ownership, management, operation or control of any
business, whether in corporate, proprietorship or partnership form or otherwise,
that is engaged, directly or indirectly, in the business of (a) soliciting,
originating, underwriting, financing, refinancing and brokering Mortgage loans
for sale to Mortgage Program Sponsors under the Mortgage Programs transferred to
the Purchaser as part of the Acquired Assets or (b) acting as “primary
servicer,” “master servicer, ” “special servicer” or “sub-servicer” in respect
of Mortgage loans (any such business referred to under clause (a) or (b), a
“Restricted Business”); provided, however, that the restrictions contained in
this Section 5.11 shall not restrict (i) the Sellers from acting as a “special
servicer” on a contract basis for Mortgage loans not involving the direct
servicing of Mortgage loans for third party Securitizations or Mortgage Program
Sponsors under the Mortgage Programs transferred to the Purchaser as part of the
Acquired Assets, (ii) any activities of Capmark Bank, (iii) the Sellers from
engaging in servicing (A) any Mortgage loans held by any Seller or any Affiliate
of any Seller or for which any Seller or any such Affiliate acts as agent, or
(B) any third party mortgage loans under programs and arrangements currently
conducted by any Seller or any Affiliate of any Seller other than the Servicing
Agreements, including New Markets Tax Credits, military housing, and affordable
housing mortgage loans or bonds related to the low income housing tax credit
business (for purposes of this clause (iii), the term “Affiliate” shall not
include any Person that Controls Parent or any Person (other than Sellers and
any Person Controlled by any Seller) Controlled by such Person), (iv) any third
party who acquires any Seller or Affiliate of the Sellers by way of a merger,
consolidation, combination with, or acquisition of a material portion of the
Properties of a Seller or (v) the acquisition by the Sellers and their
respective Affiliates of (in the aggregate) less than 2% of the outstanding
capital stock of any publicly traded company engaged in a Restricted Business.
The Parties acknowledge and agree that any remedy at Law for any breach of the
provisions of this Section 5.11 may be inadequate, and hereby consent to the
granting by any court of an injunction or other equitable relief, without the
necessity of actual monetary loss being proved, in order that the breach or
threatened breach of such provision may be effectively restrained.

 

57



 

--------------------------------------------------------------------------------



SECTION 5.12. Tax Matters.

(a)       Sales, Transfer and Similar Taxes. All sales, use, transfer, stamp,
registration, value added and similar Taxes, and any conveyance fees and
recording and similar charges, incurred in connection with the transactions
contemplated by this Agreement (collectively, “Transfer Taxes”) shall be paid by
the Sellers. The Sellers shall be responsible for preparing and timely filing
all Tax Returns required to be filed with respect to Transfer Taxes.

(b)       Prorations. The Sellers shall bear all property and ad valorem tax
liability with respect to the Acquired Assets if the lien or assessment date
arises prior to the Closing Date irrespective of the reporting and payment dates
of such taxes. All other real property taxes, personal property taxes, or ad
valorem obligations and similar recurring taxes and fees on the Acquired Assets
for taxable periods beginning before, and ending after, the Closing Date, shall
be prorated between the Purchaser and the Sellers as of the Closing Date. The
Sellers shall be responsible for all such taxes and fees on the Acquired Assets
accruing during any period up to and including the Closing Date. Purchaser shall
be responsible for all such taxes and fees on the Acquired Assets accruing
during any period after the Closing Date. With respect to Taxes described in
this paragraph (b), the Sellers shall timely file all Tax Returns due before the
Closing Date with respect to such Taxes and Purchaser shall prepare and timely
file all Tax Returns due after the Closing Date with respect to such Taxes. If
one party remits to the appropriate Taxing Authority payment for Taxes, which
are subject to proration under this paragraph (b) and such payment includes the
other party’s share of such Taxes, such other party shall promptly reimburse the
remitting party for its share of such Taxes.

(c)       Cooperation on Tax Matters. Purchaser and each of the Sellers shall
furnish or cause to be furnished to each other, as promptly as practicable, such
information and assistance relating to the Acquired Assets, the Assumed
Liabilities or the Mortgage Business as is reasonably necessary for the
preparation and filing of any Tax Return, claim for refund or other filings
relating to Tax matters, for the preparation for any Tax audit, for the
preparation for any Tax protest, for the prosecution or defense of any suit or
other proceeding or matter relating to Tax.

SECTION 5.13. Notice and Cure. The Purchaser and the Sellers shall notify the
other in writing of, and shall use all commercially reasonable efforts to cure
before the Closing, any event, transaction or circumstance, as soon as
practicable after it becomes known to such Party, occurring after the date of
this Agreement, that causes or shall cause any covenant or agreement of such
Party under this Agreement to be breached or that renders or shall render untrue
any representation or warranty of such Party contained in this Agreement as if
the same were made on or as of the date of such event, transaction or
circumstance.

 

58



 

--------------------------------------------------------------------------------



SECTION 5.14. Names and Mark; Name Changes.

(a)       The Purchaser acknowledges and agrees that it does not have any rights
in or to any marks or names owned by the Sellers incorporating, utilizing or
otherwise including the name or trademark “CAPMARK”; any logos associated with
CAPMARK owned by the Sellers; and all related trademarks or any derivations or
formatives thereof, or any trademarks confusing similar thereto (the “Marks”)
and, following the Closing Date (other than as permitted by this Section 5.14)
the Purchaser shall not be granted by Sellers any right, title or interest in
and to, or right to use, the Marks or any marks or names confusingly similar
thereto.

(b)       The Purchaser covenants that for so long as Sellers utilize (or their
successors utilize or license the utilization of) the Marks, it will not adopt,
use or register or authorize others to adopt, use or register, any trade names,
trademarks, service marks or Internet domain names consisting of or
incorporating the Marks or any marks, names or Internet domain name confusingly
similar thereto. Promptly following the Closing Date, the Purchaser shall take
all action necessary or appropriate to change the name of the Indian Subsidiary
so that it no longer refers to “Capmark” or “CapMark”.

(c)       As soon as practicable after the Closing Date, each of the Sellers and
the Purchaser agree to take all such actions as are reasonably required to
change the named party on documents related to the applicable Servicing
Agreements that are currently in the name of a Seller, in its capacity as
Servicer, to the name of the Purchaser, including changing the name on all
applicable financing statements and insurance policies, and cease all other use
of the Marks.

(d)       Subject to the terms and conditions of this Agreement, Sellers hereby
grant to Purchaser, for a period of up to six (6) months immediately following
the Closing Date, a non-exclusive, non-transferable, royalty-free, fully paid
up, transitional license, with no right to sublicense, to use the Marks solely
for use on or in connection with the transition of the Mortgage Business to the
Purchaser as described in Section 5.14(e), it being understood that the quality
of the services provided by the Purchaser in connection with the Marks shall be
of a quality at least consistent with the quality of the services provided by
the Sellers prior to the Closing Date. Purchaser shall not, except as
specifically permitted in this Agreement or approved in advance by Sellers, use
the Marks or give consent to the use of the Marks to any other Person for any
reason or in any manner.

(e)       For a period of up to six (6) months immediately following the Closing
Date, Purchaser may continue to use materials bearing the Marks in the form that
they are existing as of the Closing Date, including the following items:
(a) mortgage agreements, purchase orders, agreements of sale, warranties,
indemnifications, invoices and other similar documents of a contractual nature;
(b) stationery, business cards, promotional brochures, and other similar
correspondence and (c) equipment, vehicles and signage; provided that Purchaser
shall not be obligated to remove the Marks from any mortgage agreements,
purchase orders, agreements of sale, warranties, indemnifications,

 

59



 

--------------------------------------------------------------------------------



invoices and other similar documents of a contractual nature in effect as of the
Closing Date.

(f)        The Parties acknowledge and agree that any remedy at Law for any
breach of the provisions of this Section 5.14 may be inadequate, and hereby
consent to the granting by any court of an injunction or other equitable relief,
without the necessity of actual monetary loss being proved, in order that the
breach or threatened breach of such provision may be effectively restrained.

SECTION 5.15. Indian Subsidiary Net Worth. As of the Closing Date, Sellers shall
cause the amount of assets of the Indian Subsidiary to exceed the Liabilities of
the Indian Subsidiary (determined in accordance with generally accepted
accounting principles in India consistent with the July 31, 2009 balance sheet
of the Indian Subsidiary referred to in Section 3.16(b)).

SECTION 5.16. Capmark Bank Contracts. Prior to the Closing, the Sellers shall
purchase and acquire from Capmark Bank good and valid title (free and clear of
any and all Liens) to all of the Advances, Purchased Loans and other Contracts
relating to Pipeline Transactions that are held by Capmark Bank (the “Capmark
Bank Contracts”). The representations and warranties of the Sellers contained in
this Agreement relating to Advances, Purchased Loans and other Contracts
relating to Pipeline Transactions shall be deemed to be made by the Sellers with
respect to the Capmark Bank Contracts; provided that those representations and
warranties of the Sellers relating to title to the Capmark Bank Contracts shall
be deemed to be made only as of the Closing Date.

SECTION 5.17. Further Assurances. From and after the Closing, each of the
Parties hereto shall from time to time at the other’s request and expense and
without further consideration, execute and deliver such other instruments of
transfer, conveyance and assignment and take such further action as the other
may reasonably require effectively to (i) assign, transfer and convey to the
Purchaser, or to perfect or record the Purchaser’s title to or interest in, the
Acquired Assets, (ii) assign, transfer and convey to the Purchaser the Acquired
Assets and allow the Purchaser to assume the Assumed Liabilities, and
(iii) otherwise to carry out the provisions hereof and the transactions
contemplated hereby. If any Property that is an Excluded Asset is inadvertently
transferred or conveyed by the Sellers to the Purchaser (or is transferred with
the Indian Subsidiary), the parties promptly shall cooperate in good faith to
determine appropriate means to re-convey such Property to the applicable Seller
and shall effect such reconveyance as promptly as practicable thereafter.

SECTION 5.18. Additional Post-Closing Covenants of the Sellers. The Sellers
shall, after the Closing, deliver to the Purchaser all material communications
or notices received by them from any Customer or any other Person relevant to
any of the Acquired Assets or Assumed Liabilities (or any of the Properties and
Liabilities of the Indian Subsidiary) as soon as reasonably practicable
following receipt of the same, including all notices relating to exercise of any
purchase option, or arising from or as a result of the

 

60



 

--------------------------------------------------------------------------------



titling or security interest filings of any of the Sellers in respect of any of
the Acquired Assets and all notices received from any creditor of a Customer.

SECTION 5.19. Purchased Real Property Leases. Prior to the Real Property Lease
Decision Date (as hereafter defined), the Purchaser shall provide Sellers with a
written notice listing each of the Lease Agreements that the Purchaser desires
to assume (the “Purchased Real Property Leases”). The “Real Property Lease
Decision Date” means (a) if an Insolvency Proceeding with respect to the Sellers
has been commenced prior to the Closing Date, the date that is five (5) Business
Days prior to the deadline set by the bankruptcy court for the Sellers to assume
or reject the Lease Agreements in such Insolvency Proceeding, and (b) if an
Insolvency Proceeding with respect to the Sellers has not been commenced prior
to the Closing Date, the date that is five (5) Business Days after the Sellers
deliver to the Purchaser the Put Option Exercise Notice.

SECTION 5.20. Late Charges. To the extent Purchaser collects, between the
Closing Date and the second anniversary of the Closing Date, late charges
accrued and unpaid as of the Closing Date with respect to Serviced Loans
transferred to Purchaser pursuant to this Agreement, Purchaser shall remit fifty
percent (50%) of the amount of such late charges to Parent promptly following
the end of the calendar quarter in which such late charges are so collected.

ARTICLE VI

CLOSING CONDITIONS

SECTION 6.1. Conditions to the Obligations of the Purchaser under this
Agreement. Notwithstanding any exercise of the Put Option, the obligations of
the Purchaser under this Agreement shall be subject to the satisfaction (or
waiver by the Purchaser), at or prior to the Closing, of the following
conditions:

(a)       any waiting period applicable to the consummation of the transactions
contemplated hereby under the HSR Act shall have expired or been terminated;

(b)       the Purchaser shall have received certified copies of the resolutions
of the stockholders of each Seller authorizing and approving all of the
transactions contemplated by this Agreement and the Transaction Documents;

(c)       each of the covenants, agreements and obligations of the Sellers
required to be performed by them at or prior to the Closing pursuant to this
Agreement shall have been duly performed and complied with in all material
respects;

(d)       (A) the representations and warranties of the Sellers contained in
this Agreement (other than the Subject Sections (as hereinafter defined)) shall
be true and correct (disregarding all qualifications therein relating to
materiality or a Material Adverse Effect) as of the date of this Agreement and
as of the Closing as though made at and as of the Closing (or, in the case of
any representation or warranty which specifically

 

61



 

--------------------------------------------------------------------------------



relates to an earlier date, as of such date), except where the failure of such
representations and warranties to be true and correct, individually and in the
aggregate, is not reasonably likely to have a Material Adverse Effect, and
(B) the representations and warranties of the Sellers contained in Sections 3.1,
3.2 and 3.3 of this Agreement (the “Subject Sections”) shall be true and correct
as of the date of this Agreement and as of the Closing as though made at and as
of the Closing;

(e)       there shall have been duly executed and delivered to Purchaser all
Transaction Documents, instruments and other documents to be delivered to
Purchaser pursuant to Section 7.1(a);

(f)        the Purchaser shall have received an Officer’s Certificate from the
Sellers certifying as to the fulfillment of the conditions set forth in
Sections 6.1(c) and (d) hereof;

(g)       each Mortgage Program Sponsor shall have consented to the transfers
contemplated by this Agreement and furnished the Purchaser with all requisite
approvals and authorizations under the applicable Mortgage Programs;

(h)       the Purchaser shall have obtained assurances from each of the
applicable Rating Agencies that they will issue confirmations that the
substitution of the Purchaser as successor servicer under the applicable
Servicing Agreements will not result in a downgrade, withdrawal or qualification
of any securities rated by the applicable Rating Agencies;

(i)        the consents, approvals and other items required to be set forth on
Section 3.5 of the Sellers Disclosure Schedule (other than with respect to the
Licenses) shall have been obtained and shall be in full force and effect, other
than those that (i) if not obtained would not, individually and in the
aggregate, reasonably be expected to result in a material and adverse affect on
the Mortgage Business after the Closing or materially impair the Purchaser’s
ability to operate the Mortgage Business after the Closing or (ii) are not
required as a result of the Bankruptcy Court Order;

(j)        the reduction in the Purchase Price that would result from the
Estimated Servicing Adjustment Amount and the Estimated June Data Tape
Adjustment Amount shall not exceed $125,000,000;

(k)       Sellers shall have a minimum balance in Qualified Escrow Accounts at
Closing of at least $3,500,000,000;

(l)        no injunction, restraining Order or other ruling or Order issued by
any court of competent jurisdiction or Governmental Authority or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect;

 

62



 

--------------------------------------------------------------------------------



(m)      no Legal Proceedings shall have been commenced by any Governmental
Authority seeking to restrain or prohibit, or to obtain damages with respect to,
the consummation of the transactions contemplated hereby, unless Sellers have
obtained the Bankruptcy Court Order; and

(n)       if any Seller shall become subject to any Insolvency Proceeding prior
to Closing, the bankruptcy court or other tribunal shall have issued an Order
(the “Bankruptcy Court Order”) that (i) approves this Agreement and authorizes
the Sellers to enter into and consummate the transactions contemplated by this
Agreement and the Transaction Documents; (ii) determines and finds that the
Purchaser is a “good faith purchaser” within the meaning of Section 363(m) of
the Bankruptcy Code; (iii) authorizes the delivery of the Acquired Assets to the
Purchaser free and clear of all interests within the meaning of Section 363(f)
of the Bankruptcy Code and including free and clear of all liens, claims and
encumbrances; (iv) finds that the purchase price hereunder, including the
consideration for the Put Option, constitutes “reasonably equivalent value” for
the Acquired Assets; (v) authorizes the assumption by the Sellers and assignment
to the Purchaser of the Purchased Contracts; (vi) relieves the Purchaser and its
Affiliates of (A) any potential responsibility or Liability to any Seller, or
any other Person, for Excluded Liabilities and (B) any potential Liability for a
claim that the transactions contemplated by this Agreement constitutes a
fraudulent conveyance, fraudulent transfer, or similar claim; (vii) provides for
the Sellers to assume this Agreement and each executory agreement to be entered
into by any Seller at or prior to Closing as contemplated by this Agreement or
the Transactions Documents, including the Transition Services Agreement; and
(viii) which Bankruptcy Court Order is a Final Order, or if an appeal has been
taken and the Bankruptcy Court Order is not a Final Order, no stay has been
entered barring the Closing.

SECTION 6.2. Conditions to the Obligations of the Sellers under this Agreement.
Following the Sellers’ exercise of the Put Option, the obligations of the
Sellers under this Agreement shall be subject to the satisfaction, at or prior
to the Closing, of the following conditions:

(a)       any waiting period applicable to the consummation of the transactions
contemplated hereby under the HSR Act shall have expired or been terminated;

(b)       each of the covenants, agreements and obligations of the Purchaser
required to be performed by the Purchaser at or prior to the Closing pursuant to
the terms of this Agreement shall have been duly performed and complied with in
all material respects;

(c)       the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made at and as of the Closing Date (except as to any
representation or warranty which specifically relates to an earlier date),
except where the failure of such representations and warranties to be true and
correct, individually or in the

 

63



 

--------------------------------------------------------------------------------



aggregate, is not reasonably likely to have a material adverse effect on the
ability of the Purchaser to perform its obligations under this Agreement or
consummate the transactions contemplated by this Agreement;

(d)       there shall have been duly executed and delivered to Sellers all
Transaction Documents, instruments and other documents to be delivered to
Sellers pursuant to Section 7.1(b);

(e)       the Sellers shall have received an Officer’s Certificate of the
Purchaser certifying as to the fulfillment of the conditions set forth in
Sections 6.2(b), and 6.2(c);

(f)        the reduction in the Purchase Price that would result from the
Estimated Servicing Adjustment Amount and the Estimated June Data Tape
Adjustment Amount shall not exceed $125,000,000;

(g)       the Purchaser shall have remitted to the Sellers the Base Amount as
adjusted for the Estimated Adjustment, and deliver the DUS Note and, if
applicable, the Dynex Fannie Mae Note, the Dynex Freddie Mac Note, and the
Holdback Note, all in accordance with Section 2.3(b);

(h)       no injunction, restraining Order or other ruling or Order issued by
any court of competent jurisdiction or Governmental Authority or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect;

(i)        no Legal Proceedings shall have been commenced by any Governmental
Authority seeking to restrain or prohibit, or to obtain damages with respect to,
the consummation of the transactions contemplated hereby, unless Sellers have
obtained the Bankruptcy Court Order; and

(j)        if any Seller shall become subject to any Insolvency Proceeding prior
to Closing, Sellers shall have obtained the Bankruptcy Court Order.

ARTICLE VII

CLOSING

SECTION 7.1. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Dewey & LeBoeuf
LLP, 1301 Avenue of the Americas, New York, New York, 10019, subject to the
satisfaction or waiver of the conditions set forth in Article VI, commencing at
9:30 a.m. local time two (2) Business Days following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself), such date to be not
later than 120 days after the date of this Agreement; provided that if on such
date, (1) the only condition to Closing that is not satisfied is

 

64



 

--------------------------------------------------------------------------------



Section 6.1(g), either Party may extend such 120-day period by an additional
fifteen (15) days in order to satisfy such condition or (2) all of the
conditions to Closing have been satisfied but the Purchaser has not obtained
(without giving effect to arrangements pursuant to Section 5.4(d)) all Licenses
contemplated by Section 5.4 (including any Licenses from state Governmental
Authorities), the Purchaser may extend such 120-day period an additional thirty
(30) days in order to obtain such Licenses (such 120 day period and any
extensions contemplated by clause (1) or (2) above, the “Closing Period”). The
date on which the Closing actually is held is referred to as the “Closing Date.”
At the Closing:

(a)       The Sellers shall deliver or cause to be delivered to the Purchaser an
executed copy of the following:

 

(i)

the certificate described in Section 6.1(f);

(ii)       a transfer deed or other instrument of transfer in respect of the
Purchased Equity Interest in the form required by, and duly stamped and executed
by the Sellers in accordance with the requirements of, The Indian Companies Act,
1956 (the “Indian Transfer Deed”);

(iii)      executed counterparts of the Fannie Mae Transfer Agreement and the
Freddie Mac Transfer Agreement;

(iv)      certificates of good standing for each Seller and the equivalent
thereof for the Indian Subsidiary, each dated within five (5) Business Days of
the Closing Date;

(v)       resignations of the directors of the Indian Subsidiary who are not
Business Employees under this Agreements from their office, effective as of the
Closing Date;

(vi)      (A) the Assignment and Assumption Agreement; (B) the Bill of Sale and
General Assignment; (C) the Assignment of Intellectual Property; (D) the
Transition Services Agreement; and (E) the other Transaction Documents to which
it is a party and such other instruments of conveyance, assignment and transfer,
in form and substance reasonably acceptable to the Purchaser’s counsel, as shall
be necessary to vest in the Purchaser good title to the Acquired Assets;

(vii)     a non-foreign person affidavit that complies with the requirements of
Section 1445 of the Code, executed by each Seller and in form and substance
reasonably satisfactory to the Purchaser; and

(viii)    all other previously undelivered documents required to be delivered by
the Sellers to the Purchaser at or prior to the Closing pursuant to the terms of
this Agreement, in form and substance reasonably acceptable to the Purchaser, as
may be reasonably necessary to effect the Closing.

 

65



 

--------------------------------------------------------------------------------



(b)       The Purchaser shall deliver or cause to be delivered to the Sellers an
executed copy of the following:

 

(i)

the certificate described in Section 6.2(e);

(ii)       executed counterparts of the Fannie Mae Transfer Agreement and the
Freddie Mac Transfer Agreement;

(iii)      (A) the Assignment and Assumption Agreement; (B) the Bill of Sale and
General Assignment; (C) the Assignment of Intellectual Property; (D) the
Transition Services Agreement; and (E) the other Transaction Documents to which
it is a party and such other instruments of assumption with respect to the
Assumed Liabilities as the Sellers and their counsel may reasonably request; and

(iv)      all other previously undelivered documents required to be delivered by
the Purchaser to the Sellers at or prior to the Closing pursuant to the terms of
this Agreement, in form and substance reasonably acceptable to the Sellers, as
may be reasonably necessary to effect the Closing.

(c)       The Purchaser shall remit to the Sellers the Base Amount, as adjusted
for the Estimated Adjustment, and deliver the DUS Note and, if applicable, the
Dynex Fannie Mae Note, the Dynex Freddie Mac Note and the Holdback Note, all in
accordance with Section 2.3(b).

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1. Indemnification.

(a)       The Sellers hereby jointly and severally agree to indemnify and hold
Purchaser and its Affiliates, successors and assigns (collectively, the
“Purchaser Indemnified Parties”) harmless from and against, and pay to the
applicable Purchaser Indemnified Parties the amount of, any and all losses,
liabilities, claims, obligations, deficiencies, demands, judgments, damages,
interest, fines, penalties, assessments, costs and expenses (including costs of
investigation and defense and attorneys’ and other professionals’ fees (but
excluding any punitive or consequential except to the extent required to be paid
to a third party)), whether or not involving a third party claim (individually,
a “Loss” and, collectively, “Losses”):

(i)        based upon, attributable to or resulting from the failure of any of
the representations or warranties made by a Seller in this Agreement or in any
certificate delivered pursuant to this Agreement to be true and correct at and
as of the date of this Agreement and at and as of the Closing Date;

(ii)       based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of a Seller under this Agreement; or

 

66



 

--------------------------------------------------------------------------------



(iii)      arising out of, based upon or relating to any Excluded Liability or
any Excluded Asset.

(b)       The Purchaser hereby agrees to indemnify and hold Seller and its
Affiliates, successors and assigns (collectively, the “Seller Indemnified
Parties”) harmless from and against, and pay to the applicable Seller
Indemnified Parties the amount of, any and all Losses:

(i)        based upon, attributable to or resulting from the failure of any of
the representations or warranties made by the Purchaser in this Agreement or in
any certificate delivered pursuant to this Agreement to be true and correct at
the date of this Agreement and as of the Closing Date;

(ii)       based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of the Purchaser under this Agreement;
or

 

(iii)

arising out of any Assumed Liability.

(c)       An indemnifying party shall not have any liability under
Sections 8.1(a)(i) or 8.1(b)(i): (i) unless the aggregate amount of Losses
incurred by the indemnified parties and otherwise indemnifiable thereunder based
upon, attributable to or resulting from the failure of any of the
representations or warranties to be true and correct exceeds $4,000,000 (the
“Basket”) and, if the aggregate amount of such Losses exceeds the Basket, the
indemnifying party shall be required to pay the entire amount of all such Losses
and (ii) for any Losses, individually or in the aggregate, in excess of
$200,000,000 (the “Cap”). Notwithstanding the foregoing, the Basket and Cap
shall not limit indemnification for Losses arising from a breach of a
representation or warranty set forth in Sections  3.1, 3.2, 3.3 or 3.7 of this
Agreement (in the case of Losses incurred by a Purchaser Indemnified Party) or
Sections 4.1 or 4.2 of this Agreement (in the case of Losses incurred by a
Seller Indemnified Party).

(d)       For purposes of Sections 8.1(a)(i) and 8.1(b)(i), any materiality or
Material Adverse Effect qualifications in the representations and warranties in
this Agreement or certificates delivered pursuant hereto shall be disregarded.

(e)       The right to indemnification or any other remedy based on
representations, warranties, covenants and agreements in this Agreement or in
any certificate delivered pursuant to this Agreement shall not be affected by
any investigation conducted, or any knowledge acquired (or capable of being
acquired), at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with, any such representation, warranty, covenant or agreement.
The waiver of any condition based on the accuracy of any representation or
warranty, or on the performance of or compliance with any such covenant or
agreements, will not affect the right to indemnification or any

 

67



 

--------------------------------------------------------------------------------



other remedy based on such representations, warranties, covenants and agreements
(except to the extent, if any, otherwise expressly provided in such waiver).

(f)        In the event that any Legal Proceedings shall be instituted or that
any claim or demand shall be asserted by any third party in respect of which
indemnification may be sought under this Article VIII (“Third Party Claim”), the
indemnified party shall promptly cause written notice of the assertion of any
Third Party Claim of which it has knowledge which is covered by this indemnity
to be forwarded to the indemnifying party. The failure of the indemnified party
to give reasonably prompt notice of any Third Party Claim shall not release,
waive or otherwise affect the indemnifying party’s obligations with respect
thereto except to the extent that the indemnifying party can demonstrate actual
loss and prejudice as a result of such failure. Subject to the provisions of
this Article VIII, the indemnifying party shall have the right, at its sole
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Third Party Claim which relates to any Losses
indemnified against by it hereunder; provided that the indemnifying party shall
have acknowledged in writing to the indemnified party its obligation to
indemnify the indemnified party as provided hereunder. If the indemnifying party
elects to defend against, negotiate, settle or otherwise deal with any Third
Party Claim which relates to any Losses indemnified against by it hereunder, it
shall within five (5) days of the indemnified party’s written notice of the
assertion of such Third Party Claim (or sooner, if the nature of the Third Party
Claim so requires) notify the indemnified party of its intent to do so; provided
that the indemnifying party must conduct its defense of the Third Party Claim
actively and diligently thereafter in order to preserve its rights in this
regard. If the indemnifying party elects not to defend against, negotiate,
settle or otherwise deal with any Third Party Claim which relates to any Losses
indemnified against by it hereunder, fails to notify the indemnified party of
its election as herein provided or contests its obligation to indemnify the
indemnified party for such Losses under this Agreement, the indemnified party
may defend against, negotiate, settle or otherwise deal with such Third Party
Claim. If the indemnified party defends any Third Party Claim, then the
indemnifying party shall reimburse the indemnified party for the expenses of
defending such Third Party Claim upon submission of periodic bills. If the
indemnifying party shall assume the defense of any Third Party Claim, the
indemnified party may participate, at its own expense, in the defense of such
Third Party Claim; provided, however, that such indemnified party shall be
entitled to participate in any such defense with separate counsel at the expense
of the indemnifying party if (i) so requested by the indemnifying party to
participate or (ii) in the reasonable view of counsel to the indemnified party a
conflict or potential conflict exists between the indemnified party and the
indemnifying party that would make such separate representation advisable; and
provided further, that the indemnifying party shall not be required to pay for
more than one such counsel (plus any appropriate local counsel) for all
indemnified parties in connection with any Third Party Claim. Each party hereto
agrees to provide reasonable access to each other party to such documents and
information as may reasonably be requested in connection with the defense,
negotiation or settlement of any such Third Party Claim. Notwithstanding
anything in

 

68



 

--------------------------------------------------------------------------------



this Article VIII to the contrary, neither the indemnifying party nor the
indemnified party shall, without the written consent of the other party, settle
or compromise any Third Party Claim or permit a default or consent to entry of
any judgment unless the claimant (or claimants) and such party provide to such
other party an unqualified release from all liability in respect of the Third
Party Claim. After any final decision, judgment or award shall have been
rendered by a Governmental Authority of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement, in each case with respect to an Third
Party Claim hereunder, the indemnified party shall forward to the indemnifying
party notice of any sums due and owing by the indemnifying party pursuant to
this Agreement with respect to such matter and the indemnifying party shall pay
all of such remaining sums so due and owing to the indemnified party by wire
transfer of immediately available funds within five (5) Business Days after the
date of such notice.

(g)       A claim for indemnification for any matter not involving a Third Party
Claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification which it may
claim in accordance with this Article VIII.

(h)       The parties agree to treat any indemnity payment made pursuant to this
Article VIII as an adjustment to the Purchase Price for all applicable Tax
purposes. If, notwithstanding the treatment required by the preceding sentence,
any indemnification payment under Article VIII is determined to be taxable to
the party receiving such payment by any Taxing Authority, the paying party shall
also indemnify the party receiving such payment for any net increased Tax cost
incurred by reason of the receipt of such payment and any Losses incurred by the
party receiving such payment in connection with such Taxes (or any asserted
deficiency, claim, demand, action, suit, proceeding, judgment or assessment,
including the defense or settlement thereof, relating to such Taxes). The amount
of any Loss for which indemnification is provided under this Agreement shall be
reduced to take account of any net Tax benefit actually realized by the
indemnified party arising from incurring or paying such Loss.

(i)        Except with respect to claims against the Limited Guarantors pursuant
to Section 2.5, claims relating to fraud, claims for specific performance or
injunctive relief, remedies available under other Transaction Document, rights
of Purchaser set forth in the DUS Note, the Dynex Fannie Mae Note, the Dynex
Freddie Mac Note, and the Holdback Note to set-off against amounts payable under
such notes, and resolution by Independent Accountants pursuant to Section 2.4 of
certain matters relating to the Adjustment Amount, from and after the Closing
Date, indemnification in accordance with this Article VIII shall be the sole and
exclusive remedy for any breach or failure to be true and correct, or alleged
breach or failure to be true and correct, of any representation or warranty or
any covenant or agreement in this Agreement and the Parties shall not be
entitled to any further indemnification rights or claims of any nature
whatsoever in respect thereof, all of which the Parties hereby waive.
Notwithstanding

 

69



 

--------------------------------------------------------------------------------



anything to the contrary in this Agreement or any other Transaction Document, in
the event that a Bankruptcy Order has been issued on or prior to the Closing
Date, the Sellers’ maximum monetary liability under this Agreement shall be
$10,000,000, such amount being in addition to and without limiting rights of the
Purchaser (A) set forth in the DUS Note, the Dynex Fannie Mae Note, the Dynex
Freddie Mac Note, and the Holdback Note to set-off against amounts payable under
such notes and (B) under the other Transaction Documents; provided, however,
that nothing herein shall limit the Sellers’ liability to pay any Adjustment
Amount due to the Purchaser pursuant to Section 2.4 or any other amounts or fees
payable by a Seller pursuant to Sections 2.4(e)(iv), 5.4, 5.7(f), 5.12 and 10.4.

ARTICLE IX

TERMINATION AND ABANDONMENT

SECTION 9.1. Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

 

(a)

by mutual consent of the Sellers and the Purchaser; or

 

(b)

by either the Sellers or the Purchaser:

(i)        if a court of competent jurisdiction or other Governmental Authority
shall have issued a Final Order or ruling or taken any other action (which Order
or ruling the Parties shall use their best efforts to lift), in each case
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement;

(ii)       if the Closing shall not have occurred within the Closing Period; or

(iii)      if the Put Option shall not have been validly exercised in accordance
with this Agreement prior to the Put Termination Date; or

(c)       by the Purchaser, if the Sellers enter into an agreement with any
other Person to sell a material portion of the Acquired Assets, other than sales
of loans under Mortgage Programs in the Ordinary Course of Business; or

(d)       by the Sellers at any time prior to the Put Termination Date provided
that the Put Option shall not have been validly exercised in accordance with
this Agreement prior to such termination by the Sellers;

provided, however, that the right to terminate this Agreement shall not be
available to any Party whose breach of this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or before such date.

SECTION 9.2. Procedure and Effect of Termination. In the event of termination
and abandonment of the transactions contemplated hereby pursuant to Section 9.1,

 

70



 

--------------------------------------------------------------------------------



written notice thereof shall forthwith be given to the other Parties and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by any of the Parties. If this Agreement is
terminated as provided herein, this Agreement shall become null and void and no
Party shall have any liability or further obligation to any other Party to this
Agreement resulting from such termination except (a) that the provisions of this
Section 9.2 shall remain in full force and effect, (b) no Party waives any claim
or right against a breaching Party to the extent that such termination results
from the breach by a Party hereto of any of its representations, warranties,
covenants or agreements set forth in this Agreement and the Sellers or the
Purchaser may seek such remedies, including damages and/or specific performance,
against the other with respect to such breach as provided in this Agreement, or,
in the case of fraud or willful breach, as are otherwise available at Law or in
equity, and (c) the confidentiality provisions contained in Section 5.8 and the
expense provisions contained in Section 10.4 shall survive termination.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1. Survival of Representations and Warranties. The representations
and warranties of the Parties contained in this Agreement or in any certificate
delivered pursuant to this Agreement shall survive the Closing through and
including the second anniversary of the Closing Date; provided, however, that
the representations and warranties set forth in the Sections 3.1, 3.2, 3.3, 3.7,
4.1 and 4.2 shall survive the Closing without limitation (in each case, the
“Survival Period”); provided further, however, that any obligations under
Article VIII (Indemnification) shall not terminate with respect to any Losses
(as hereinafter defined) as to which the Person to be indemnified shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the indemnifying party in accordance with said Article VIII
before the termination of the applicable Survival Period. Except as otherwise
provided in this Agreement, all agreements and covenants contained in this
Agreement shall survive the Closing without limitation or until, by their
respective terms, they are no longer operative. Notwithstanding anything to the
contrary in this Agreement or any other Transaction Document, in the event that
a Bankruptcy Order has been issued on or prior to the Closing, the Survival
Period with respect to all of the Sellers’ representation and warranties set
forth in this Agreement shall all expire on the second anniversary of the
Closing Date, subject to the second proviso in the first sentence of this
Section 10.1.

SECTION 10.2. Amendment and Modification. This Agreement may be amended,
modified or supplemented or any provision of this Agreement may be waived;
provided that any such amendment, modification, supplement, waiver or discharge
shall be binding upon the Sellers, on the one hand, and the Purchaser, on the
other hand, only if set forth in a writing executed by the Sellers and the
Purchaser and referring specifically to the provision alleged to have been
amended, modified, supplemented or waived (for the avoidance of doubt, waiver in
writing by Purchaser of any condition in Section 6.1 shall be effective without
any agreement thereto by Sellers). No course of dealing between or among any
persons having any interest in this Agreement or failure to

 

71



 

--------------------------------------------------------------------------------



insist on strict compliance with any of the terms or conditions hereof shall be
deemed effective to amend, modify, supplement, waive or discharge any part of
this Agreement or any rights or obligations of any person under or by reason of
this Agreement, nor shall any waiver or relinquishment of, or failure to insist
upon strict compliance with, any right or power hereunder at any one or more
times be deemed a waiver or relinquishment of such right or power at any other
time or times.

SECTION 10.3. Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

SECTION 10.4. Expenses and Obligations.

(a)       All costs and expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement by the Purchaser shall be paid
by the Purchaser, and all costs and expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement by the Sellers
shall be paid by the Sellers; provided that, notwithstanding the foregoing,
(i) the Purchaser shall be entitled to control all negotiations to obtain
consents applicable to software or other Intellectual Property licenses and the
Sellers, on the one hand, and the Purchaser, on the other hand, shall each pay
fifty percent (50%) of any related consent fees and of all costs and expenses
otherwise incurred for the Purchaser to establish information technology and
phone systems appropriate to operate the Mortgage Business and to obtain the
benefits of the Straddle Contracts contemplated in Section 5.4(g), provided that
the Sellers’ payment obligations under this clause (i) shall be limited to
$3,000,000; (ii) the Purchaser will pay any filing fees to obtain Licenses for
Purchaser from state Governmental Authorities; and (iii) the Sellers, on the one
hand, and the Purchaser, on the other hand, shall each pay fifty percent (50%)
of any filing fees and expenses and any consent fees required to satisfy the
conditions set forth in Section 6.1(a) and 6.1(g).

(b)       If (1) the Put Option shall have been validly exercised in accordance
with this Agreement prior to the Put Termination Date, (2) this Agreement shall
have been terminated by the Purchaser pursuant to Section 9.1(b)(ii), and (3) as
of the date of such termination the only condition or conditions set forth in
Section 6.1 that shall not have been satisfied (or waived by the Purchaser) is
one or more conditions set forth in Section 6.1(a), Section 6.1(g), 6.1(h) or
6.1(i), then the Purchaser shall pay to Parent $20,000,000 (the “Purchaser
Termination Fee”).

SECTION 10.5. Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to, in addition to any
other remedies at law or otherwise, specific performance of this Agreement or an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement.

 

72



 

--------------------------------------------------------------------------------



SECTION 10.6. Auction Process. The Parties acknowledge that this Agreement is
the culmination of an extensive process undertaken by the Sellers to identify
and negotiate a transaction with a bidder who was prepared to maximize the value
for the Sellers’ constituents.

SECTION 10.7. Parties in Interest. This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each Party hereto, and
nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies of any nature whatsoever under or by reason
of this Agreement.

SECTION 10.8. Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

SECTION 10.9. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

SECTION 10.10. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given upon the earlier of delivery thereof if by
hand or upon receipt if sent by mail (registered or certified, postage prepaid,
return receipt requested) or on the second next Business Day after deposit if
sent by a recognized overnight delivery service or upon transmission if sent by
telecopy or facsimile transmission (with request of assurance of receipt in a
manner customary for communication of such type) as follows:

 

(a)

If to the Purchaser, to:

Berkadia III, LLC

c/o Leucadia National Corporation

315 Park Avenue South

New York, NY 10010

Attention: Thomas E. Mara

 

Joseph A. Orlando

Telecopy: (212) 598-3215

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Andrea Bernstein, Esq.

 

73



 

--------------------------------------------------------------------------------



 

William Gutowitz, Esq.

Telecopy: (212) 310-8007

and

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles CA 90071-1560

Attention: Robert E. Denham

Telecopy: (213) 683-5104

 

(b)

If to the Sellers, to:

Capmark Financial Group Inc.

116 Welsh Road

Horsham, PA 19044

Attention: Thomas L. Fairfield, Esq.

Telecopy: (215) 328-3674

and

Capmark Finance Inc.

116 Welsh Road

Horsham, PA 19044

Attention: Thomas L. Fairfield, Esq.

Telecopy: (215) 328-3674

 

Capmark Capital Inc.

116 Welsh Road

Horsham, PA 19044

Attention: Thomas L. Fairfield, Esq.

Telecopy: (215) 328-3674

with a copy to:

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, NY 10019

Attention: John Altorelli, Esq.

Telecopy: (212) 632-0367

SECTION 10.11. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State.

 

74



 

--------------------------------------------------------------------------------



SECTION 10.12. Counterparts. This Agreement may be executed in two or more
counterparts (including by means of telecopied signature pages), each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.

SECTION 10.13. Headings. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not affect in any way the meaning or interpretation of
this Agreement.

SECTION 10.14. Entire Agreement. This Agreement, the Sellers Disclosure
Schedule, the Purchaser Disclosure Schedule, the other Transaction Documents and
the schedules, annexes and exhibits attached hereto embody the entire agreement
and understanding of the Parties in respect of the subject matter contained
herein or therein. There are no agreements, representations, warranties or
covenants other than those expressly set forth herein or therein. This
Agreement, the Sellers Disclosure Schedule, the Purchaser Disclosure Schedule,
the other Transaction Documents and the schedules, annexes and exhibits attached
hereto and thereto supersede all prior agreements and understandings between the
Parties with respect to such subject matter. The schedules, annexes and exhibits
attached hereto are incorporated herein by reference and made a part hereof.

SECTION 10.15. Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties, except that (a) each of the Sellers may assign its
benefits (but not obligations) under this Agreement to an Affiliate of the
Sellers and (b) Purchaser may assign this Agreement, without the consent of any
other Party, (i) to any Affiliate of the Purchaser, (ii) after the Closing, to
any Person from which the Purchaser has borrowed money or (iii) after the
Closing, to any Person to which the Purchaser proposes to sell or otherwise
transfer all or a substantially all of the Acquired Assets.

SECTION 10.16. Jurisdiction and Venue. Each of the Parties irrevocably and
unconditionally submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York or any New York State court
sitting in Manhattan for the purposes of enforcing this Agreement. In any
action, suit or other proceeding, each of the Parties irrevocably and
unconditionally waives and agrees not to assert by way of motion, as a defense
or otherwise any claims that it is not subject to the jurisdiction of the above
courts, that such action or suit is brought in an inconvenient forum or that the
venue of such action, suit or other proceeding is improper. Each of the Parties
also agrees that any final and nonappealable judgment against a Party in
connection with any action, suit or other proceeding shall be conclusive and
binding on such Party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

 

75



 

--------------------------------------------------------------------------------



SECTION 10.17. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT AND ANY OTHER DOCUMENT REQUIRED TO
BE DELIVERED HEREBY OR THE TRANSACTIONS PROVIDED FOR HEREBY.

SECTION 10.18. Interpretation. When a reference is made in this Agreement to an
Article, a Section or Schedule, such reference shall be to an Article of, a
Section of, or Schedule to, this Agreement unless otherwise indicated. The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. References to “this
Agreement” shall include the schedules hereto. The inclusion of any item in the
schedules hereto shall not be deemed to be an admission or evidence of
materiality of such item, nor shall it establish any standard of materiality for
any purpose whatsoever. All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any Law defined or referred to herein or in any Contract
or instrument that is referred to herein means such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws. References to a Person are also to its permitted successors and
assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

76



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

CAPMARK FINANCE INC.

By:

  /s/  Paul W. Kopsky

   

Name:

Paul W. Kopsky

   

Title:

Executive Vice President

 

CAPMARK CAPITAL INC.

By:

  /s/  Thomas L. Fairfield

   

Name:

Thomas L. Fairfield

   

Title:

Executive Vice President

 

CAPMARK FINANCIAL GROUP INC.

By:

  /s/  Jay N. Levine

   

Name:

Jay N. Levine

   

Title:

Chief Executive Officer

 

BERKADIA III, LLC

By:

  /s/  Joseph A. Orlando

   

Name:

Joseph A. Orlando

   

Title:

Authorized Person

 

 



 

--------------------------------------------------------------------------------





Agreed, with respect to Sections 2.5, 10.5, 10.7, 10.11, 10.16 and 10.17 only:

LEUCADIA NATIONAL CORPORATION

By:

  /s/  Joseph A. Orlando

   

Name:

Joseph A. Orlando

   

Title:

Vice President and Chief Financial Officer

 

BERKSHIRE HATHAWAY INC.

By:

  /s/  Warren E. Buffett

   

Name:

Warren E. Buffett

   

Title:

Chief Executive Officer

 